 

EXHIBIT 10.1

Execution Version

 

PURCHASE AND SALE AGREEMENT

between

Meadowlark Midstream Company, LLC,

as Seller

Tioga Midstream, LLC,

as Tioga

and

Hess North Dakota Pipelines LLC,

as Buyer

dated as of February 22, 2019

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

Page

Article I
DEFINITIONS AND CONSTRUCTION

1.1Definitions2

1.2Rules of Construction12

Article II
PURCHASE AND SALE AND CLOSING

2.1Purchase and Sale13

2.2Purchase Price13

2.3Closing14

2.4Closing Deliveries by Seller to Buyer15

2.5Closing Deliveries by Buyer to Seller15

2.6Settlement Statements15

2.7Express Exclusion of Operations Services from the Purchase and Sale17

2.8Withholding17

Article III
REPRESENTATIONS AND WARRANTIES REGARDING TIOGA AND THE HYDROCARBON GATHERING
COMPANY

3.1Organization; Good Standing18

3.2Authority18

3.3Capitalization of the Hydrocarbon Gathering Company18

3.4No Conflicts; Consents and Approvals19

3.5Compliance with Applicable Laws19

3.6Intellectual Property20

3.7Absence of Litigation20

3.8Real Property21

3.9Personal Property22

3.10Purchase Orders23

3.11Regulatory Status23

3.12Environmental Matters23

3.13Taxes24

3.14Contracts25

3.15Employees and Plans26

3.16Transactions with Affiliates27

3.17Broker’s Commissions27

3.18Records27

3.19Surety Bonds and Credit27

3.20No Bankruptcy27

3.21Financial Statements; No Undisclosed Material Liabilities; Indebtedness27

3.22Insurance28

3.23Bank Accounts28

3.24Imbalances28

3.25Preferential Purchase Rights29

i

--------------------------------------------------------------------------------

 

3.26Unrelated Activities and Liabilities29

3.27Absence of Changes29

3.28Use of Proceeds29

Article IV
REPRESENTATIONS AND WARRANTIES OF SELLER

4.1Organization; Good Standing30

4.2Authority30

4.3Ownership of Equity Interests30

4.4No Conflicts; Consents and Approvals30

4.5Broker’s Commissions30

4.6No Bankruptcy31

4.7Legal Proceedings31

Article V
REPRESENTATIONS AND WARRANTIES REGARDING BUYER

5.1Organization; Good Standing31

5.2Authority31

5.3No Conflicts; Consents and Approvals31

5.4Legal Proceedings32

5.5Acquisition as Investment32

5.6Financial Resources32

5.7Opportunity for Independent Investigation32

5.8Broker’s Commissions33

5.9No Knowledge of Breach33

Article VI
COVENANTS

6.1Indebtedness; Distributions; Contributions33

6.2Tax Matters34

6.3Public Announcements36

6.4Regulatory and Other Approvals37

6.5Resignation and Removal37

6.6Removal of Name37

6.7Termination of Agreements with Seller and Non-Company Affiliates37

6.8Replacement of Insurance38

6.9Further Assurances38

6.10Casualty Loss38

6.11Conduct of Business38

6.12No Shop41

6.13Reorganization Transactions42

6.14Financial Statements42

Article VII
BUYER’S CONDITIONS TO CLOSING

7.1Representations and Warranties43

7.2Performance43

7.3Officer’s Certificate43

7.4Orders and Laws43

ii

--------------------------------------------------------------------------------

 

7.5Closing Deliverables43

7.6Indebtedness; Distributions43

7.7Water PSA Closing43

7.8Side Letter44

Article VIII
SELLER’S CONDITIONS TO CLOSING

8.1Representations and Warranties44

8.2Performance44

8.3Officer’s Certificate44

8.4Orders and Laws44

8.5Closing Deliverables44

8.6Water PSA Closing44

8.7Side Letter44

Article IX
TERMINATION

9.1Right of Termination45

9.2Effect of Termination45

9.3Return of Documentation46

9.4Confidentiality46

Article X
LIMITATIONS ON LIABILITY, WAIVERS AND ARBITRATION

10.1Survival of Representations, Warranties and Agreements46

10.2Indemnification of Buyer and the Hydrocarbon Gathering Company by Seller47

10.3Indemnification of Seller by Buyer48

10.4Limitations48

10.5Claims Procedures49

10.6Waiver of Other Representations51

10.7Waiver of Remedies51

10.8Access to Information and Assets; Transition of Operations52

10.9Dispute Resolution and Arbitration53

10.10Arbitration Procedures54

10.11Losses55

10.12Tax Treatment55

10.13Express Negligence55

Article XI
MISCELLANEOUS

11.1Notices56

11.2Entire Agreement57

11.3Expenses57

11.4Disclosure57

11.5Waiver57

11.6Amendment58

11.7No Third Party Beneficiary58

11.8Assignment; Binding Effect58

11.9Invalid Provisions58

iii

--------------------------------------------------------------------------------

 

11.10Counterparts58

11.11Governing Law; Enforcement, Jury Trial Waiver58

11.12Specific Performance59




iv

--------------------------------------------------------------------------------

 

EXHIBITS:

Exhibit A–Company Assignment Agreement

Exhibit B–Hydrocarbon Gathering System

Exhibit C–Form of Release

Exhibit D-1–Form of Hydrocarbon Gathering Shared Easements Assignment

Exhibit D-2–Form of Hydrocarbon Gathering Specified Shared Easements Assignment

Exhibit D-3–Form of Hydrocarbon Gathering Only Assets Assignment

Exhibit E–Form of Easement Agreement

 

SCHEDULES:  

Schedule 1.1-NWC–Sample Net Working Capital Calculation

Schedule 1.1-CP–Hydrocarbon Contingency Payment

Schedule 1.1-FD–Financing Documents

Schedule 1.1-PL–Permitted Liens

Schedule 3.5–Compliance with Applicable Laws

Schedule 3.5-P–Hydrocarbon Permits

Schedule 3.6(b)–Hydrocarbon Intellectual Property

Schedule 3.7–Absence of Litigation

Schedule 3.8(a)–Hydrocarbon Owned Real Property

Schedule 3.8(b)–Hydrocarbon Real Property Leases

Schedule 3.8(c), Part 1 –Shared Easements

Schedule 3.8(c), Part 2 –Specified Shared Easements

Schedule 3.8(c), Part 3 –Hydrocarbon Gathering Only Easements

Schedule 3.8(d)–Obligations to Dispose of Hydrocarbon Gathering Real Property

Schedule 3.8(e)–Hydrocarbon Gathering System Gaps

Schedule 3.8(g)–Non-Company Owned Hydrocarbon Gathering Real Property

Schedule 3.9(a)–Certain Hydrocarbon Gathering Personal Property

Schedule 3.9(b)

–Hydrocarbon Gathering Personal Property Projected Capital Maintenance

Schedule 3.10–Hydrocarbon Purchase Orders

Schedule 3.12–Environmental Matters

Schedule 3.13–Taxes

Schedule 3.14–Hydrocarbon Material Contracts

Schedule 3.16–Transactions with Affiliates

Schedule 3.19–Hydrocarbon Surety Bonds and Credit

Schedule 3.21–Indebtedness

Schedule 3.22–Insurance

Schedule 3.23–Bank Accounts; Powers of Attorney

Schedule 3.24–Hydrocarbon Imbalances

Schedule 3.25–Preferential Rights

Schedule 3.27–Absence of Change

Schedule 5.9–No Knowledge of Breach

Schedule 6.11–Conduct of Business

Schedule 10.2(e)–Special Liabilities

 

 

v

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of February 22,
2019 (the “Execution Date”), is made and entered into by and among Meadowlark
Midstream Company, LLC, a Delaware limited liability company (“Seller”), Tioga
Midstream, LLC, a Delaware limited liability company (“Tioga”) and Hess North
Dakota Pipelines LLC, a Delaware limited liability company (“Buyer”).  Hess
Infrastructure Partners LP, a Delaware limited partnership (“Water Buyer”), is
also joining in the execution of this Agreement solely for purposes of
acknowledging the provisions and limitations of Section 10.4(c) and for no other
purpose (the Parties acknowledge that Water Buyer shall have no liability
hereunder).

RECITALS

WHEREAS, Seller owns all of the issued and outstanding Equity Interests (as
defined below) in Tioga (the “Tioga Company Interests”), which holds assets
comprising the Hydrocarbon Gathering Business (as defined below) and the Water
Gathering Business (as defined below).

WHEREAS, Seller intends to cause Tioga to convey (and Tioga intends to convey),
prior to Closing (as defined below), the Hydrocarbon Gathering Business and
Tioga’s assets utilized therein (including the Hydrocarbon Gathering Assets (as
defined below)) to Tioga Hydrocarbon Gathering Company, LLC, a Delaware limited
liability company (the “Hydrocarbon Gathering Company”) in which Seller owns all
of the issued and outstanding Hydrocarbon Company Interests (as defined below).

WHEREAS, Seller intends to cause Tioga to convey (and Tioga intends to convey),
prior to Closing, the Water Gathering Business and Tioga’s assets utilized
therein (including the Water Gathering Assets (as defined below)) to Tioga Water
Gathering Company, LLC, a Delaware limited liability company (the “Water
Gathering Company”) in which Seller owns all of the issued and outstanding Water
Company Interests (as defined below).

WHEREAS, pursuant to a Purchase and Sale Agreement, dated as of the Execution
Date by and between Seller and Water Buyer (such agreement, as the same may be
amended, supplemented and/or restated, the “Water PSA”), Seller will sell all of
the Tioga Company Interests and all of the Water Company Interests to Water
Buyer.

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of the Hydrocarbon Company Interests, on the terms and subject to
the conditions set forth herein.

WHEREAS, Summit Midstream Partners, LP, an Affiliate of Seller, has executed
concurrently with the execution of this Agreement a performance guarantee in
favor of Buyer guaranteeing the performance and payment of Seller’s obligations
under this Agreement, subject to the terms and conditions of such guarantee.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements in this Agreement, and for other good and
valuable

1

--------------------------------------------------------------------------------

 

consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties hereby agree as follows:

Article I
DEFINITIONS AND CONSTRUCTION

1.1Definitions

.  As used in this Agreement, the following capitalized terms have the meanings
set forth below:

“1933 Act” means the United States Securities Act of 1933 (codified at 15 U.S.C.
§§ 77a et seq.).

“Accounting Referee” has the meaning given to it in Section 2.6(c).

“Acquired Company” means any of Tioga, the Water Gathering Company or the
Hydrocarbon Gathering Company.

“Affiliate” means, with respect to any Person, a Person directly or indirectly
controlling, controlled by or under common control with such Person.  In this
context “control” means the possession, directly or indirectly, through one or
more intermediaries, by any Person or group (within the meaning of
Section 13(d)(3) under the United States Securities Exchange Act of 1934) of the
power or authority, through ownership of voting securities, by contract or
otherwise, to control or direct the management and policies of the entity;
provided, however, that for purposes of this Agreement and any other agreements
and/or instruments entered into in connection herewith, (i) Buyer and its
subsidiaries are not Affiliates of Seller and its other Affiliates and (ii)
prior to and at the Closing, Tioga, the Hydrocarbon Gathering Company and the
Water Gathering Company are each an Affiliate of Seller and after the Closing,
the Hydrocarbon Gathering Company will be a subsidiary and an Affiliate of Buyer
and each of Tioga and the Water Gathering Company will be a subsidiary and an
Affiliate of Water Buyer and thus none of Tioga, the Hydrocarbon Gathering
Company and the Water Gathering Company will be an Affiliate of Seller.

“Agreement” has the meaning given to it in the Preamble.

“Allocation Schedule” has the meaning given to it in Section 6.2(f).

“Asserted Liability” has the meaning given to it in Section 10.5(a).

“Assets” means, collectively, the Hydrocarbon Gathering Assets and the Water
Gathering Assets.  For the avoidance of doubt, the “Assets” do not include any
Fiberspar inventory.

“Base Purchase Price” has the meaning given to it in Section 2.2(a).

“Business” means, collectively, the Hydrocarbon Gathering Business and the Water
Gathering Business.

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York or the State of Texas are authorized or
obligated to close.

2

--------------------------------------------------------------------------------

 

“Buyer” has the meaning given to it in the Preamble.

“Buyer Warranty Breach” has the meaning given to it in Section 10.3(a).

“Cash” means money or currency in a deposit account of Tioga and/or the
Hydrocarbon Gathering Company at a financial institution, net of checks
outstanding as of the time of determination.

“Casualty Loss” has the meaning given to it in Section 6.10.

“Change of Control Transaction” means (a) the direct or indirect sale, lease,
transfer, conveyance or other disposition, in one or a series of transactions,
of all or substantially all of the properties or assets of Summit Midstream
Partners, LP to a Person that is not an Affiliate of Energy Capital Partners II,
LLC or (b) any transaction (including by way of merger or consolidation) the
result of which is that any Person that is not an Affiliate of Energy Capital
Partners II, LLC, becomes the beneficial owner, directly or indirectly, of more
than fifty percent (50%) of the common units (or other voting membership
interest, as applicable) of any of the Summit Companies.

“Charter Documents” means with respect to any Person that is not a natural
person, the articles of incorporation or organization, memorandum of
association, articles of association and by-laws, the limited partnership
agreement, the partnership agreement or the limited liability company agreement
and/or such other organizational documents of such Person which establish the
legal personality of such Person.

“Claim” means any demand, claim, action, investigation or Proceeding.

“Claims Notice” has the meaning given to it in Section 10.5(a).

“Closing” has the meaning given to it in Section 2.3.  

“Closing Date” means the date on which Closing occurs.  

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Company Assignment Agreement” has the meaning given to it in Section 2.4(a).

“Company Warranty Breach” has the meaning given to it in Section 10.2(a).

“Confidentiality Agreement” has the meaning given to it in Section 9.4.

“Consolidated Group” means any affiliated, combined, consolidated, unitary or
similar group with respect to any Taxes, including any affiliated group within
the meaning of Section 1504 of the Code electing to file consolidated federal
income Tax Returns and any similar group under foreign, state or local Law.

“Contingency Payment” means the amounts payable pursuant to Schedule 1.1-CP with
respect to the Hydrocarbon Gathering Assets.

3

--------------------------------------------------------------------------------

 

“Contract” means any legally binding contract, lease, license, evidence of
Indebtedness, mortgage, indenture, purchase order, binding bid, letter of
credit, security agreement or arrangement, in each case, whether written or
oral.

“Dispute” has the meaning given to it in Section 10.9(a).

“Dispute Notice” has the meaning given to it in Section 2.6(b).

“Due Diligence Information” has the meaning given to it in Section 5.7(b).

“Easement” means any easement, right-of-way, surface use agreement or similar
interest burdening any Real Property.

“Effective Date” means 11:59 p.m. Prevailing Central Time on December 31, 2018.

“Effective Date Net Working Capital” means, as of the Effective Date, (a) the
sum of (i) the product of (x) the sum of the current assets of Tioga (other than
accounts receivable and Cash) plus Cash multiplied by (y) 68.2% plus (ii) the
sum of the current accounts receivable of Tioga attributable to the Hydrocarbon
Gathering Business less (b) the product of (i) the sum of the current
liabilities of Tioga multiplied by (ii) 68.2%. Notwithstanding anything in this
Agreement to the contrary, the following items will be excluded from the
calculation of Effective Date Net Working Capital: (A) any Income Tax assets and
Income Tax liabilities, (B) any accounts payable related to capital
expenditures, (C) any current deferred revenue, (D) any net change in deposits
on property, plant and equipment for the period beginning April 16, 2014 and
ending on the close of business on the Business Day immediately preceding the
Effective Date, (E) any prepaid insurance premiums allocated to Tioga for the
insurance listed on Schedule 3.22, (F) any prepaid rents or security deposits
allocated to Tioga for office buildings, (G) any accrued obligations to pay
bonuses of employees of the Summit Companies allocated to Tioga (but for the
avoidance of doubt, the calculation of Effective Date Net Working Capital shall
include 68.2% of the accrued obligations to pay expenses allocated to Tioga with
respect to (I) salaries and benefits (other than bonuses) of field employees of
the Summit Companies performing work for Tioga and (II) vehicles utilized by
such employees, which expenses shall not exceed $135,000 per calendar month on a
100% basis) and (H) any Fiberspar inventory or liabilities or accounts payable
associated therewith.  For illustrative purposes only, attached as
Schedule 1.1-NWC is a sample calculation of Effective Date Net Working Capital
prepared by Seller in good faith as of December 31, 2018.  In calculating
Effective Date Net Working Capital, there shall be no allowances for doubtful
accounts.

“Environmental Law” means any and all federal, state and local Laws pertaining
to protection of the environment or the release, discharge or disposal of
Hazardous Material, as in effect on the date hereof, in any and all
jurisdictions in which the Hydrocarbon Gathering System operates or is located,
including the Clean Air Act, the Federal Water Pollution Control Act, the Oil
Pollution Act of 1990, the Rivers and Harbors Act of 1899, the Safe Drinking
Water Act, the Comprehensive Environmental Response, Compensation and Liability
Act, the Superfund Amendments and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Hazardous and Solid Waste Amendments Act of
1984, the Toxic Substances Control Act, and comparable state and local
counterparts.

4

--------------------------------------------------------------------------------

 

“Environmental Permits” means any Permit issued pursuant to Environmental Laws.

“Equity Interests” means capital stock, partnership or membership interests or
units (whether general or limited), and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing entity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Execution Date” has the meaning given to it in the Preamble.

“Final Settlement Statement” has the meaning given to it in Section 2.6(b).

“Financial Statements” has the meaning given to it in Section 3.21(a).

“Financing Documents” means the agreements and instruments listed on Schedule
1.1-FD.

“Fundamental Representations” has the meaning given to it in Section 10.1.

“GAAP” means generally accepted accounting principles in the United States,
applied on a consistent basis.

“Governmental Authority” means any applicable federal, state, tribal or local
governmental authority, agency, board, commission, council, court or official in
the United States.

“Hazardous Material” means each substance designated or classified as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law.

“Hydrocarbon Company Interests” means 100% of the Equity Interests in the
Hydrocarbon Gathering Company.

“Hydrocarbon Gathering Assets” means all of Tioga’s assets necessary for the
ownership and operation of the Hydrocarbon Gathering Business, including:

 

(i)

the Hydrocarbon Gathering System;

 

(ii)

the Hydrocarbon Gathering Easements;

 

(iii)

the Hydrocarbon Gathering Real Property;

 

(iv)

the Hydrocarbon Gathering Personal Property;

 

(v)

the Hydrocarbon Gathering Permits;

 

(vi)

the Hydrocarbon Gathering Contracts;

 

(vii)

the Intellectual Property Rights (insofar as they relate to the Hydrocarbon
Gathering Business); and

5

--------------------------------------------------------------------------------

 

 

(viii)

the Records (insofar as they relate to the Hydrocarbon Gathering Business).

“Hydrocarbon Gathering Business” means the ownership and operation of the
Hydrocarbon Gathering System and other activities conducted by Tioga and/or the
Hydrocarbon Gathering Company that are in support thereof or incidental thereto.

“Hydrocarbon Gathering Company” has the meaning given to it in the Recitals.

“Hydrocarbon Gathering Company LLC Agreement” means the Limited Liability
Company Agreement of the Hydrocarbon Gathering Company dated as of February 19,
2019.

“Hydrocarbon Gathering Contracts” means the Contracts to which Tioga or the
Hydrocarbon Gathering Company is a party or is bound insofar as relating to the
Hydrocarbon Gathering Business, including the Hydrocarbon Gathering Material
Contracts.

“Hydrocarbon Gathering Easements” means (a) insofar as the same are also
utilized with respect to the Water Gathering Assets, concurrent rights in and to
(i) all of the Easements listed on Schedule 3.8(c), Part 1 and Schedule 3.8(c),
Part 2 and (ii) all other Easements associated with the Hydrocarbon Gathering
System and (b) insofar as not covered under clause (a), (i) all of the Easements
listed on Schedule 3.8(c), Part 3 and (ii) all other Easements associated with
the Hydrocarbon Gathering System.

“Hydrocarbon Gathering Material Contracts” has the meaning given to it in
Section 3.14(a).

“Hydrocarbon Gathering Permits” means all Permits necessary for the ownership or
operation of the Hydrocarbon Gathering System or other Hydrocarbon Gathering
Assets.

“Hydrocarbon Gathering Personal Property” means all property listed on Schedule
3.9(a), as well as all other equipment, machinery, fixtures and other personal
property, operational or nonoperational, whether owned or leased, in each case,
used or held for use in connection with the Hydrocarbon Gathering Business.

“Hydrocarbon Gathering Real Property” means (a) insofar as the same are also
utilized with respect to the Water Gathering Assets, (i) concurrent rights in
and to all of the Real Property listed on Schedule 3.8(a) or Schedule 3.8(b) and
(ii) all other Real Property associated with the Hydrocarbon Gathering Business
and (b) insofar as not covered under clause (a), (i) all of the Real Property
listed on Schedule 3.8(a) or Schedule 3.8(b) and (ii) all other Real Property
associated with the Hydrocarbon Gathering Business.

“Hydrocarbon Gathering System” means the facilities depicted on Exhibit B,
including a crude oil, natural gas and natural gas liquids gathering system
comprised of approximately 153 miles of pipeline and its associated LACTs,
meters, pumps, valves, fittings, equipment, personal property and related
facilities and appurtenances located downstream of the point of entry, which is
the upstream side of the furthest upstream pipe or equipment used for
transporting hydrocarbons that is owned by Tioga prior to the Reorganization
Transactions and by the Hydrocarbon Gathering Company after the Reorganization
Transactions.

6

--------------------------------------------------------------------------------

 

“Income Taxes” means all income, gross or modified gross receipts (including the
Texas franchise Tax), capital gains and similar Taxes.

“Indebtedness” means, with respect to any Person, at any date, without
duplication, and in each case, with respect to the Hydrocarbon Gathering
Business, (a) all obligations of such Person for (i) borrowed money, including
all principal, interest, premiums, fees, expenses, overdrafts and, to the extent
required to be carried on a balance sheet prepared in accordance with GAAP,
penalties with respect thereto, whether short-term or long-term, and whether
secured or unsecured or (ii) with respect to deposits or advances of any kind
related to the Hydrocarbon Gathering Business (other than any such deposits and
advances of any Person relating to the purchase of products or services from
Tioga (and, as of Closing, the Hydrocarbon Gathering Company) in the ordinary
course of business), (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or debt securities, (c) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or bankers’ acceptances or similar
instruments, (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property or assets purchased by such
Person, (e) all guarantees, whether direct or indirect, by such Person of
indebtedness of others or indebtedness of any other Person secured by any assets
of such Person, and (f) all other obligations of a Person which would be
required to be shown as indebtedness on a balance sheet of such Person prepared
in accordance with GAAP.

“Intellectual Property Rights” means all material rights in any of the following
to the extent subject to protection under applicable Law: (a) trademarks,
service marks, brand names and trade names; (b) patents; (c) copyrights; (d)
internet domain names; (e) trade secrets and other proprietary and confidential
information and (f) any registrations or applications for registration for any
of the foregoing.

“Interim Financial Statements” has the meaning given to it in Section 3.21(a).

“Knowledge” when used (a) in a particular representation or warranty in this
Agreement with respect to Tioga, the Hydrocarbon Gathering Company or Seller,
means the actual knowledge (as opposed to any constructive or imputed knowledge)
of any of Steve Newby, Louise Matthews, Brad Graves, Kim Ward, Mike Smith, Ryan
Simmons, Brock Degeyter, Megan Davis, Leonard Mallett, Collin Ellis, Greg
Haneiko, Rick Smith, Zak Covar, Marc Stratton, Bill Mault, Blake Motley or David
Kimsey, and (b) with respect to Buyer, means the actual knowledge (as opposed to
any constructive or imputed knowledge) of any of Michael Frailey, Chad Newton,
Vicki Valentine, Dave Schmidt, Steve Maddison or Jerry Tamborski.

“Laws” means all laws, statutes, rules, regulations, ordinances, court or other
orders of a Governmental Authority, and other pronouncements having the effect
of law of any Governmental Authority.

“Lien” means any mortgage, pledge, deed of trust, assessment, security interest,
charge, lien, encumbrance, option, warranty, purchase right, lease or other
similar burden or property interest.

7

--------------------------------------------------------------------------------

 

“Loss” means any and all judgments, losses, liabilities, amounts paid in
settlement, damages, fines, penalties, deficiencies, expenses (including
interest, court costs, reasonable fees of attorneys, accountants and other
experts and other reasonable expenses of litigation or other Proceedings or of
any Claim, default or assessment); provided, however, that any claim for Loss
under the indemnities in Article X shall be subject to Section 10.11.  For all
purposes in this Agreement, the term “Losses” shall not include any
Non-Reimbursable Damages.

“Material Adverse Effect” means any change, event, development or occurrence
that, individually or in the aggregate with all other changes, events,
developments and occurrences, is materially adverse to the business, operations,
Hydrocarbon Gathering Assets, liabilities or financial condition of Tioga (with
respect to the Hydrocarbon Gathering Business) or the Hydrocarbon Gathering
Company but excluding any of the foregoing resulting from (i) general economic
conditions, (ii) changes or conditions generally affecting the U.S. economy or
financial or capital markets or the oil and gas industry (including changes in
commodity prices, general market prices, or costs of performing services or
regulatory changes), (iii) changes in Laws, GAAP or regulatory accounting
requirements or interpretations thereof, (iv) acts of war, insurrection,
sabotage or terrorism, or the outbreak of hostilities or trade disputes
involving the United States, (v) the occurrence of any natural disasters, (vi)
execution of this Agreement and the announcement thereof, (vii) any act or
omission by Tioga, the Hydrocarbon Gathering Company or the Water Gathering
Company (A) expressly prescribed under this Agreement or the Water PSA, as
applicable or (B) taken with the prior written consent of Buyer or Water Buyer,
as applicable (excluding, in each case, however, any unintended consequences
resulting from such acts or omissions) or taken at the prior express written
request of Buyer or Water Buyer, as applicable, following the execution of this
Agreement, (viii) any failure by Tioga (with respect to the Hydrocarbon
Gathering Business) or the Hydrocarbon Gathering Company to meet any budgets,
projections, forecasts or predictions of financial performance for any period
(without limiting the underlying event that caused such failure from being a
Material Adverse Effect if it satisfies the definition hereof), or (ix) any act
of Buyer in connection with the exercise of its rights under Section 10.8 or any
breach by Buyer or any of its Affiliates of a Hydrocarbon Gathering Material
Contract or a Contract that constitutes a Water Gathering Material Contract
under the Water PSA, except to the extent any of the changes, events,
circumstances, developments or occurrences referred to in any of clause (iv) or
(v) above disproportionately impact Tioga (with respect to the Hydrocarbon
Gathering Business) or the Hydrocarbon Gathering Company as compared to other
companies in the industries and geographical area in which Tioga and the
Hydrocarbon Gathering Company operate.

“No Shop Period” has the meaning given to it in Section 6.12.

“Non-Company Affiliate” means any Affiliate of Seller, except for Tioga, the
Hydrocarbon Gathering Company and the Water Gathering Company.

“Non-Income Taxes” means any Taxes imposed on Tioga or the Hydrocarbon Gathering
Company other than (i) Income Taxes and (ii) Taxes described in Section 6.2(c).

“Non-Reimbursable Damages” has the meaning given to it in Section 10.7(b).

“Operations Services” has the meaning given to it in Section 2.7.

8

--------------------------------------------------------------------------------

 

“Outside Date” has the meaning given to it in Section 9.1(b).

“Parties” means each of Buyer, Tioga and Seller.

“Permits” means all permits, licenses or authorizations from any Governmental
Authority.

“Permitted Lien” means (a) any Lien for Taxes not yet due or delinquent, (b) any
Lien arising in the ordinary course of business by operation of Law with respect
to a liability that is not yet due or delinquent, (c) any other imperfection or
irregularity of title or other Lien that would not reasonably be expected to
materially and adversely interfere with the conduct of the Business, (d) zoning,
planning and other similar limitations and restrictions (in each case) to the
extent the same does not materially and adversely interfere with the conduct of
the Business and all rights of any Governmental Authority to regulate a
property, (e) the terms and conditions of the Permits or the Contracts of Tioga
related to the Hydrocarbon Gathering Business (and, as of Closing, the
Hydrocarbon Gathering Company) (in each case) to the extent the same does not
materially and adversely interfere with the conduct of the Business, (f) pledges
and deposits made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security Laws, (g) any
Lien to be released on or prior to Closing, including any Lien pursuant to the
Financing Documents and (h) the other matters identified on Schedule 1.1-PL.  

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, unlimited liability corporation,
proprietorship, other business organization, trust, union, association or
Governmental Authority.

“Plan” means, whether written or oral, each “employee benefit plan” within the
meaning of Section 3(3) of ERISA (including “multiemployer plans” within the
meaning of Section 3(37) of ERISA) and any and all employment, deferred
compensation, change in control, severance, termination, loan, employee benefit,
retention, bonus, pension, profit sharing, savings, retirement, welfare,
incentive compensation, stock or equity-based compensation, stock purchase,
stock appreciation, collective bargaining, fringe benefit, vacation, paid time
off, sick leave or other similar agreements, plans, programs, policies,
understandings or arrangements.

“Pre-Closing Period” means, with respect to Income Taxes, any Tax period (or
portion thereof) ending on or before the Closing Date.

“Pre-Effective Date Period” means, with respect to Non-Income Taxes, any Tax
period (or portion thereof) ending on or before the Effective Date.

“Preliminary Settlement Statement” has the meaning given to it in Section
2.6(a).

“Proceeding” means any complaint, lawsuit, action, suit or other proceeding at
Law or in equity or order or ruling, in each case by or before any Governmental
Authority or arbitral tribunal.

“Prudent Industry Practices” means generally accepted standards of care and
diligence, practices, methods, and acts in the hydrocarbon gathering business
for similar facilities located in the United States, which is not intended to be
limited to the optimum standard, practice, method or act but rather to a
spectrum of possible standards, practices, methods or acts.

9

--------------------------------------------------------------------------------

 

“Purchase Price” has the meaning given to it in Section 2.2.

“Real Property” means real property owned in fee or leased, used or held for use
by a Person.

“Records” has the meaning given to it in Section 10.8(a).

“Release” means any release, spill, emission, leaking, pumping, injection,
disposal or discharge of any Hazardous Materials into the environment, to the
extent prohibited under, or not in compliance with, applicable Environmental
Laws.

“Reorganization Documents” means any agreement or other document to be executed
and delivered by any Party hereto, the Hydrocarbon Gathering Company and/or the
Water Gathering Company in connection with the Reorganization Transactions.

“Reorganization Transactions” has the meaning given to it in Section 6.13.

“Representatives” means, as to any Person, its officers, directors, employees,
managers, members, partners, shareholders, owners, counsel, accountants,
financial advisers and consultants.

“Rules” has the meaning given to it in Section 10.10(a).

“Schedules” means the disclosure schedules prepared by Seller and attached to
this Agreement.

“SEC” has the meaning given to it in Section 6.14.

“Seller” has the meaning given to it in the Preamble.

“Seller Group” means Seller and any of its Affiliates.

“Seller Tax Returns” has the meaning given to it in Section 6.2(a)(ii).

“Seller Taxes” means any and all (a) Income Taxes imposed on Tioga (with respect
to the Hydrocarbon Gathering Business) or the Hydrocarbon Gathering Company or
for which Tioga (with respect to the Hydrocarbon Gathering Business) or the
Hydrocarbon Gathering Company may otherwise be liable for any Pre-Closing
Period, (b) Non-Income Taxes imposed on Tioga (with respect to the Hydrocarbon
Gathering Business) or the Hydrocarbon Gathering Company or for which Tioga
(with respect to the Hydrocarbon Gathering Business) or the Hydrocarbon
Gathering Company may otherwise be liable for any Pre-Effective Date Period, (c)
Taxes of any Consolidated Group (or any member thereof, other than Tioga, the
Hydrocarbon Gathering Company or the Water Gathering Company) of which Tioga or
the Hydrocarbon Gathering Company (or any predecessor thereof) is or was a
member prior to the Closing Date, or (d) Taxes (other than Transfer Taxes and
the Taxes described in clause (a), (b) or (c)) imposed by any applicable Laws on
Seller or its Affiliates (other than Tioga, the Hydrocarbon Gathering Company or
the Water Gathering Company) for any Tax period; provided that no such Tax will
constitute a Seller Tax to the extent such Tax was included as a current
liability in the final determination of Effective Date Net Working Capital.

10

--------------------------------------------------------------------------------

 

“Seller Warranty Breach” has the meaning given to it in Section 10.2(b).

“Side Letter” means that certain letter agreement, dated as of even date
herewith, by and among Hess Trading Corporation, Hess Bakken Investments II,
LLC, Hess Corporation and Tioga.

“Special Liabilities” means those matters set forth on Schedule 10.2(e).

“Summit Companies” means Seller, Summit Midstream Partners, LP, Summit Midstream
Holdings, LLC, Summit Midstream GP, LLC, Summit Midstream OpCo LLC, Summit
Midstream Partners Holdings, LLC and Summit Midstream Partners, LLC.

“Taxes” means (a) all taxes, charges, fees, imposts, levies or other assessments
in the nature of a tax, including income, corporate, capital, excise, property,
sales, use, turnover, unemployment, social security, disability, withholding,
real property, personal property, environmental (including any tax imposed by
Section 59A of the Code), transfer, registration, value added and franchise
taxes, deductions, withholdings and customs duties, imposed by any Governmental
Authority, and including any interest or penalty imposed with respect thereto,
whether disputed or not and (b) any liability in respect of any item described
in clause (a), above, that arises by reason of a contract, assumption,
transferee or successor liability, operation of Law or otherwise.

“Tax Claim” means any action, suit, arbitration, investigation, inquiry,
hearing, request for information or filing, audit, examination, claim, demand,
dispute, assessment, proposed adjustment or proceeding (whether administrative,
regulatory or otherwise, or whether oral or in writing) with respect to Taxes or
any Tax Returns of Tioga (with respect to the Hydrocarbon Gathering Business) or
the Hydrocarbon Gathering Company.

“Tax Return” means any return, report, rendition, claim for refund, statement,
information return or other document (including any related or supporting
information or schedule attached thereto, or amendment thereof) filed or
required to be filed with any Governmental Authority in connection with the
determination, assessment, collection or administration of any Taxes or the
administration of any Laws relating to any Taxes.

“Taxing Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with collection of such Tax for such entity or subdivision.

“Third Party Acquisition” has the meaning given to it in Section 6.12.

“Tioga” has the meaning given to it in the Preamble.

“Tioga Company Interests” has the meaning given to it in the Recitals.

“Transaction Documents” means this Agreement and any agreement or other document
to be delivered pursuant to this Agreement by any Party hereto or any of its
Affiliates, but specifically excluding any Reorganization Documents.

“Transfer Taxes” has the meaning given to it in Section 6.2(c).

11

--------------------------------------------------------------------------------

 

“Warranty Breach” means any Buyer Warranty Breach, Company Warranty Breach, or
Seller Warranty Breach.

“Water Buyer” has the meaning given to it in the Preamble.

“Water Company Interests” means 100% of the Equity Interests in the Water
Gathering Company.

“Water Gathering Assets” has the meaning given to such term in the Water PSA.

“Water Gathering Business” has the meaning given to such term in the Water PSA.

“Water Gathering Company” has the meaning given to it in the Recitals.

“Water Gathering Real Property” has the meaning given to such term in the Water
PSA.

“Water PSA” has the meaning given to it in the Recitals.

“Willful Breach” means, with respect to either Party, (a) such Party’s willful
or deliberate act or a willful or deliberate failure to act by such Party, which
act or failure to act constitutes in and of itself a material breach of any
covenant set forth in this Agreement and which was undertaken with the actual
knowledge of such Party that such act or failure to act would be, or would
reasonably be expected to cause, a material breach of this Agreement or (b) the
failure by such Party to consummate the transactions contemplated by this
Agreement after all conditions to such Party’s obligations in Article VII or
Article VIII, as applicable, have been satisfied or waived in accordance with
the terms of this Agreement (other than those conditions which by their terms
can only be satisfied simultaneously with the Closing but which would be capable
of being satisfied at Closing if Closing were to occur).

“Willful Misconduct” means (a) an intentional or deliberate act or omission, the
results of which are materially detrimental to the interest of another Person
and which causes injury or death to such Person or damage to property or the
environment, in each case, in any material respect or (b) an intentional act or
omission done with knowledge of a situation creating a peril and with a wanton
or reckless disregard or indifference to the consequences of such act and with
the knowledge that such act is reasonably likely to result in injury or death to
a Person or damage to property or the environment, in each case, in any material
respect.

“Year End Financial Statements” has the meaning  given to it in Section 3.21(a).

1.2Rules of Construction

.

(a)The exhibits and Schedules attached to this Agreement constitute a part of
this Agreement for all purposes.  All article, section, subsection and exhibit
references used in this Agreement are to articles, sections, subsections and
exhibits to this Agreement unless otherwise specified.  

(b)The headings preceding the text of articles and sections included in this
Agreement and the headings to the Schedules attached to this Agreement are for
convenience only

12

--------------------------------------------------------------------------------

 

and shall not be deemed part of this Agreement or be given any effect in
interpreting this Agreement.  

(c)If a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a
verb).  Unless the context of this Agreement clearly requires otherwise, words
importing the masculine gender shall include the feminine and neutral genders
and vice versa.  The words “includes” or “including” shall mean “including
without limitation,” the words “hereof,” “hereby,” “herein,” “hereunder” and
similar terms in this Agreement shall refer to this Agreement as a whole and not
any particular section or article in which such words appear.  All currency
amounts referenced herein are in United States Dollars unless otherwise
specified.  The singular shall include the plural and the plural shall include
the singular wherever and as often as may be appropriate.  The words “shall” and
“will” are interchangeably used throughout this Agreement and shall accordingly
be given the same meaning, regardless of which word is used.

(d)Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified.  Whenever any action must
be taken hereunder on or by a day that is not a Business Day, then such action
may be validly taken on or by the next day that is a Business Day.

(e)All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP.

(f)Any reference herein to any Law, statute, rule or regulation shall be
construed as referring to such Law, statute, rule or regulation as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time and references to particular provisions of a Law include a reference to the
corresponding provisions of any prior or succeeding Law.

(g)Each Party acknowledges that it and its attorneys have been given an equal
opportunity to negotiate the terms and conditions of this Agreement and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting Party or any similar rule operating against the drafter of an
agreement shall not be applicable to the construction or interpretation of this
Agreement.

Article II
PURCHASE AND SALE AND CLOSING

2.1Purchase and Sale

.  On the terms and subject to the conditions set forth in this Agreement, Buyer
agrees to purchase from Seller, and Seller agrees to sell and to convey to
Buyer, at Closing, the Hydrocarbon Company Interests, free and clear of all
Liens other than those under state or federal securities Laws and the
Hydrocarbon Gathering Company LLC Agreement.

2.2Purchase Price

.  The purchase price for the purchase and sale of the Hydrocarbon Company
Interests is equal to the sum of the following (the “Purchase Price”) (the
following

13

--------------------------------------------------------------------------------

 

adjustments to be made without duplication, both with respect to this Agreement
and the Water PSA):

(a)$61,382,000 (the “Base Purchase Price”);

(b)plus the Contingency Payment, if applicable, when and if due;

(c)plus (if positive) or minus (if negative) the amount of Effective Date Net
Working Capital;

(d)minus the product of (i) any amounts paid or distributed by Tioga to or on
behalf of Seller or any of its Affiliates (other than an Acquired Company) from
and after the Effective Date and prior to Closing (other than the product of (A)
payments in respect of Tioga’s allocated share of expenses with respect to (1)
the salaries and benefits of field employees of the Summit Companies performing
work for Tioga and (2) vehicles utilized by such employees multiplied by (B)
68.2%) multiplied by (ii) 68.2%;

(e)minus any amounts paid or distributed by Hydrocarbon Gathering Company to or
on behalf of Seller or any of its Affiliates (other than an Acquired Company)
from and after the Effective Date and prior to Closing; and

(f)plus the sum of (i) any amounts paid or contributed (in compliance with the
provisions of Section 6.1(d)) to Tioga by or on behalf of Seller or any of its
Affiliates (other than an Acquired Company) from and after the Effective Date
and prior to Closing that were spent by Tioga prior to Closing for expenses
solely attributable to the Hydrocarbon Gathering Business and (ii) the product
of (A) any amounts paid or contributed (in compliance with the provisions of
Section 6.1(d)) to Tioga by or on behalf of Seller or any of its Affiliates
(other than an Acquired Company) from and after the Effective Date and prior to
Closing (other than amounts described in clause (i) of this clause (f))
multiplied by (B) 68.2%.  

The Parties acknowledge that there shall be no upward adjustments to the Base
Purchase Price hereunder for Cash or other assets of an Acquired Company that
are subject to reimbursement to Kraken Oil & Gas II LLC or any of its Affiliates
(except to the extent that there is an offsetting downward adjustment to the
Base Purchase Price representing the obligation to reimburse such Cash or other
Assets).

2.3Closing

.  The consummation of the purchase and sale of the Hydrocarbon Company
Interests (the “Closing”) shall take place at the offices of Summit Midstream
Partners, LLC, 5910 N. Central Expressway, Suite 350, Dallas, Texas 75206 at
10:00 A.M. local time, on March 22, 2019, or on such other date and at such
other time and place as Buyer and Seller mutually agree.  All actions listed in
Section 2.4 or Section 2.5 that occur on the Closing Date shall be deemed to
occur simultaneously at the Closing.  The consummation of the transactions
contemplated by the Water PSA, if they occur, shall be deemed to have occurred
immediately following the Closing under this Agreement, if the Closing occurs.
If the Closing occurs, there shall be deemed to be, as of the Closing Date, an
account payable of Tioga to the Hydrocarbon Gathering Company in an amount equal
to the product of (i) 68.2% multiplied by (ii) the remainder of (A) the Cash
then held by Tioga less (B) the aggregate current liabilities of Tioga as of the
Closing.

14

--------------------------------------------------------------------------------

 

2.4Closing Deliveries by Seller to Buyer

.  At the Closing, Seller shall deliver, or shall cause to be delivered, to
Buyer the following:

(a)a counterpart duly executed by Seller of an assignment of the Hydrocarbon
Company Interests (the “Company Assignment Agreement”) in the form attached
hereto as Exhibit A evidencing the assignment and transfer to Buyer of the
Hydrocarbon Company Interests;

(b)an executed certificate of non-foreign status that meets the requirements set
forth in Treasury Regulation § 1.1445-2(b)(2);

(c)for each then-current officer, manager or director of the Hydrocarbon
Gathering Company, a release and waiver in the form attached hereto as Exhibit
C, duly executed by the Hydrocarbon Gathering Company, on the one hand, and each
such Person, on the other hand;

(d)for each then-current individual officer, manager or director of the
Hydrocarbon Gathering Company, a written letter of resignation of each such
Person in his or her capacity as such, duly executed by each such Person and
effective immediately following the Closing; and

(e) for all bank accounts and powers of attorney listed on Schedule 3.23,
written evidence of the removal of all then-current signatories, in his or her
capacity as such and effective immediately following the Closing.

2.5Closing Deliveries by Buyer to Seller

.  At the Closing, Buyer shall deliver the following:

(a)a wire transfer or transfers of immediately available funds (to such account
or accounts of Seller as Seller shall have notified Buyer of in writing at least
two Business Days prior to the Closing Date) in an amount or amounts in the
aggregate equal to the Purchase Price; and

(b)to Seller a counterpart duly executed by Buyer of the Company Assignment
Agreement.

2.6Settlement Statements

.

(a)Seller, Tioga and Buyer shall cooperate and provide each other access,
including through electronic means, to Seller’s, Tioga’s and the Hydrocarbon
Gathering Company’s respective books and records as are reasonably requested in
connection with the matters addressed in this Section 2.6.  No later than five
(5) Business Days prior to Closing, Seller shall prepare and provide Buyer with
Seller’s good faith estimate of the Purchase Price reflecting each proposed
adjustment to be made to the Base Purchase Price in accordance with Section 2.2
as of the date of preparation (the “Preliminary Settlement Statement”), together
with the designation of Seller’s accounts for the wire transfers of
funds.  Seller shall supply to Buyer reasonable documentation in the possession
of Seller or any of its Affiliates to support the items for which adjustments
are proposed or made in the Preliminary Settlement Statement delivered by
Seller, and a brief explanation of any such adjustments and the reasons
therefor.  Within two (2)

15

--------------------------------------------------------------------------------

 

Business Days of receipt of the draft Preliminary Settlement Statement, Buyer
will deliver to Seller a written report containing all changes with the
explanation thereof that Buyer proposes to be made to such estimated
amounts.  Such estimated amounts, as agreed by the Parties, will be used to
adjust the Base Purchase Price at Closing; provided that if the Parties do not
agree upon either of such estimated amounts, then the amount of such estimated
amount used to adjust the Base Purchase Price at Closing shall be that estimated
amount set forth in good faith and initially delivered by Seller to Buyer
pursuant to this Section 2.6(a).

(b)Within 45 days after Closing, Seller shall provide Buyer with its good faith
final calculation of the actual amounts for each of the estimated amounts
required by Section 2.6(a) (the “Final Settlement Statement”), based on actual
adjustments to the Base Purchase Price (other than adjustments pursuant to
Section 2.2(b)) and that takes into account all final adjustments made to the
Base Purchase Price in accordance with Section 2.2 and shows the resulting final
Purchase Price (excluding adjustments pursuant to Section 2.2(b)).  If Buyer
disagrees with any of the calculations provided by Seller pursuant to the Final
Settlement Statement, then it shall provide Seller with written notice thereof
(a “Dispute Notice”) within 30 days after receiving written notice thereof and
shall include reasonable detail regarding such specific objections.  Any changes
not specified in the Dispute Notice shall be deemed waived, and Seller’s
determinations with respect to all such elements of the Final Settlement
Statement that are not addressed specifically in the Dispute Notice shall be
deemed agreed to by the Parties. If Buyer fails to timely deliver a Dispute
Notice to Seller, the Final Settlement Statement as delivered by Seller will be
deemed to be correct and mutually agreed upon by the Parties, and will, without
limiting Section 2.6(c), be final and binding on the Parties and not subject to
further audit or arbitration.  If the final Purchase Price set forth in the
Final Settlement Statement is mutually agreed upon by Seller and Buyer, the
Final Settlement Statement and the final Purchase Price (other than adjustments
pursuant to Section 2.2(b)) shall, without limiting Section 2.6(c), be final and
binding on the Parties hereto.

(c)If Buyer and Seller working in good faith are unable to agree on such
disputed items on or prior to the 90th day following the Closing Date, then
either Party may refer such dispute to Grant Thornton LLP or, if that firm
declines to act as provided in this Section 2.6(c), another firm of independent
public accountants, mutually acceptable to Buyer and Seller (the “Accounting
Referee”), which firm shall make a final and binding determination as to all
matters in dispute on a timely basis and promptly shall notify the Parties in
writing of its resolution.  Such Accounting Referee handling the dispute
resolution shall not have the power to modify or amend any term or provision of
this Agreement. Each of Buyer and Seller shall bear and pay one-half of the fees
and other costs charged by such accounting firm. If Buyer does not submit its
objection to such disputed items to the Accounting Referee on or prior to the
30th day following the date on which the Accounting Referee is finally selected,
then Seller’s calculations as to such disputed items shall become final and
binding upon the Parties for all purposes hereunder.

(d)Once the final Purchase Price (other than adjustments pursuant to Section
2.2(b)) has been agreed (or deemed agreed) upon by the Parties pursuant to this
Section 2.6 or determined by the Accounting Referee pursuant to Section 2.6(c),
as applicable, then, if such final Purchase Price is (i) more than the Purchase
Price set forth in the Preliminary Settlement Statement, Buyer shall pay to a
bank account in the United States designated by Seller by notice to Buyer the
amount of such difference or (ii) less than the Purchase Price set forth in the

16

--------------------------------------------------------------------------------

 

Preliminary Settlement Statement, Seller shall pay to a bank account in the
United States designated by Buyer by notice to Seller the amount of such
difference, in each case, by wire transfer in immediately available funds no
later than the fifth Business Day (or if later, the third Business Day after the
Party to receive funds notifies the Party to pay funds of the account) after the
date such final Purchase Price is agreed, or deemed agreed, pursuant to this
Section 2.6.

2.7Express Exclusion of Operations Services from the Purchase and Sale

.  The Hydrocarbon Gathering Company utilizes, and the Hydrocarbon Gathering
Business is currently dependent upon, certain support services regarding
scheduling and distribution, accounting, commercial, contract administration,
asset management, engineering and project management, information technology,
environmental, health and safety, regulatory, land management, human resources,
legal, permitting, procurement, tax, technical and administration and related
software that are owned and administered by the Summit Companies (including gas
and liquids monitoring and leak detection programs, processes and programs for
gas and liquids measurement, allocation, settlement and distribution of monthly
statements to producers, collection and disbursement of applicable Taxes,
supervisory control and data acquisition, the use of vehicles by employees of
the Summit Companies performing operating services, and various management
systems for maintaining and monitoring compliance with applicable regulatory
requirements and contractual obligations (collectively, the “Operations
Services”)) that have been implemented in connection with Summit Midstream
Partners, LLC’s enterprise-wide management program for midstream operations.  To
the extent that the Operations Services use assets and involve personnel that
will be retained by Seller or the Summit Companies, such assets and personnel
(other than the vehicles) are not physically located on any Hydrocarbon
Gathering Real Property, Hydrocarbon Gathering Personal Property, Hydrocarbon
Gathering Easement or the Hydrocarbon Gathering System. The Operations Services
are proprietary, and non-transferable; therefore, it is expressly agreed and
acknowledged that Buyer is not receiving the Operations Services in connection
with this Agreement and Buyer will rely solely upon its own enterprise-wide
management program for accounting, contract administration, information
technology, environmental, health and safety, land management and administration
support services and software.  Notwithstanding the foregoing, Buyer shall
receive all the tangible hardware, communications, networking and measurement
instrumentation and equipment associated with the Hydrocarbon Gathering Business
operations conducted in the field.

2.8Withholding

.  Buyer shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement to Seller such amounts as Buyer is
required to deduct and withhold under the Code, or any Tax law, with respect to
the making of such payment; provided, however, Buyer shall provide at least five
Business Days’ written notice to Seller if Buyer intends to withhold any amounts
under this Section 2.8 and the Parties shall cooperate in good faith to
minimize, to the extent permissible under applicable Law, the amount of any such
deduction or withholding, including by providing any certificates or forms that
are reasonably requested to establish an exemption from (or reduction in) any
deduction or withholding.  To the extent that amounts are so withheld and paid
to the appropriate Governmental Authority, such amounts shall be treated for all
purposes of this Agreement as having been paid to the Person in respect of whom
such deduction and withholding was made.

17

--------------------------------------------------------------------------------

 

Article III
REPRESENTATIONS AND WARRANTIES REGARDING TIOGA AND THE HYDROCARBON GATHERING
COMPANY

Seller hereby represents and warrants to Buyer as of the date hereof, and if the
Closing occurs, as of the Closing (or, if a representation and warranty speaks
as of an earlier date, then made at the Closing as of such earlier date), as
follows:

3.1Organization; Good Standing

.

(a)Each of Tioga and the Hydrocarbon Gathering Company is a limited liability
company duly formed, validly existing and in good standing under the Laws of the
State of Delaware, and has all requisite limited liability company power and
authority to own its properties and conduct the Hydrocarbon Gathering Business
as it is now being conducted.  Each of Tioga and the Hydrocarbon Gathering
Company is duly qualified or licensed to do business in each jurisdiction in
which the ownership or operation of the Hydrocarbon Gathering Assets makes such
qualification or licensing necessary.  

(b)True and complete copies of the Charter Documents of Tioga and the
Hydrocarbon Gathering Company and all amendments thereto have been furnished to
Buyer.

3.2Authority

.  Each of Tioga and the Hydrocarbon Gathering Company has the requisite power
and authority to execute and deliver the Transaction Documents and the
Reorganization Documents to which it is a party, to perform its obligations
thereunder and to consummate the transactions contemplated thereby.  The
execution and delivery by each of Tioga and the Hydrocarbon Gathering Company of
the Transaction Documents and the Reorganization Documents to which it is a
party, and the performance by each of Tioga and the Hydrocarbon Gathering
Company of its obligations thereunder, have been duly and validly authorized by
all necessary limited liability company action.  Each of the Transaction
Documents and the Reorganization Documents to which Tioga or the Hydrocarbon
Gathering Company is a party, when executed by Tioga or the Hydrocarbon
Gathering Company as required hereunder, will be duly and validly executed and
delivered by Tioga or the Hydrocarbon Gathering Company and each of the
Transaction Documents will constitute (when so executed and delivered) the
legal, valid and binding obligation of Tioga or the Hydrocarbon Gathering
Company, as applicable, enforceable against Tioga or the Hydrocarbon Gathering
Company in accordance with its terms and conditions, except that the enforcement
hereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, arrangement or other similar Laws relating to
or affecting the rights of creditors generally, or by general equitable
principles.

3.3Capitalization of the Hydrocarbon Gathering Company

.  

(a)Except for the Hydrocarbon Company Interests, none of the following are
issued, reserved for issuance or outstanding:  

(i)Equity Interests of the Hydrocarbon Gathering Company;

18

--------------------------------------------------------------------------------

 

(ii)interests of the Hydrocarbon Gathering Company convertible into, or
exchangeable or exercisable for Equity Interests of the Hydrocarbon Gathering
Company; or

(iii)options, warrants, calls, rights, commitments or Contracts to which the
Hydrocarbon Gathering Company is a party or by which it is bound, in any case
obligating the Hydrocarbon Gathering Company to issue, deliver, sell, purchase,
redeem or acquire, or cause to be issued, delivered, sold, purchased, redeemed
or acquired, Equity Interests of the Hydrocarbon Gathering Company, or
obligating the Hydrocarbon Gathering Company to grant, extend or enter into any
such option, warrant, call, right, commitment or Contract.  

(b)The Hydrocarbon Company Interests are duly authorized, validly issued, fully
paid (to the extent required by the Hydrocarbon Gathering Company LLC Agreement)
and, subject to the Laws of the State of Delaware, non-assessable (except as
such non-assessability may be affected by Section 18-607 of the Delaware Limited
Liability Company Act) and were not issued in violation of any purchase option,
call option, right of first refusal, preemptive right or other similar right.  

(c)There are no outstanding bonds, debentures, notes or other instruments or
evidence of Indebtedness of the Hydrocarbon Gathering Company having the right
to vote (or convertible into, or exercisable or exchangeable for, securities
having the right to vote).  

(d)The Hydrocarbon Gathering Company has not had, and currently does not have,
any subsidiaries and has never owned Equity Interests in any Person.

3.4No Conflicts; Consents and Approvals

.  The execution and delivery by each of Tioga and the Hydrocarbon Gathering
Company of each of the Transaction Documents to which it is a party, and the
performance by such Person of its obligations thereunder, do not:

(a)violate or result in a breach of such Person’s Charter Documents;

(b)violate or result in a default (in each case) in any material respect under
any Hydrocarbon Gathering Material Contract;

(c)violate or result in a breach of any Law applicable to such Person, except
for such violations or breaches as would not be material; or

(d)require any consent or approval of any Person, including any Governmental
Authority.

3.5Compliance with Applicable Laws

.  Except as set forth on Schedule 3.5, (a) since April 16, 2014, Tioga has been
(and Tioga and, as of Closing, the Hydrocarbon Gathering Company are) in
compliance in all material respects with all Laws (and neither it or any of its
Affiliates has received any written or, to the Knowledge of Seller, oral notice
of violation with respect to any Laws) applicable to any of the Hydrocarbon
Gathering Business, (b) Tioga (or, as of Closing, the Hydrocarbon Gathering
Company) holds all material Permits necessary for the lawful conduct of the
Hydrocarbon Gathering Business and, to the Knowledge of Seller, a

19

--------------------------------------------------------------------------------

 

complete list of all such Permits is set forth on Schedule 3.5-P and (c) Tioga
(or, as of Closing, the Hydrocarbon Gathering Company) is in compliance in all
material respect with such Permits; provided, however, that this Section 3.5
does not address Environmental Laws, which are exclusively addressed by Section
3.4, Section 3.7, Section 3.8, Section 3.9, Section 3.10, Section 3.12, Section
3.14, Section 3.18, Section 3.19, Section 3.21, Section 3.22, Section 3.26 and
Section 3.27, or employee matters, which are exclusively addressed by Section
3.3, Section 3.4, Section 3.6, Section 3.7, Section 3.10, Section 3.14,
Section 3.15, Section 3.16, Section 3.23, Section 3.26 and Section 3.27.

3.6Intellectual Property

.  

(a)No material registrations or applications for registration are included in
any Intellectual Property Rights held by Tioga (or, as of the Closing, the
Hydrocarbon Gathering Company).  To the Knowledge of Seller and subject to
Section 2.7, Tioga (or, as of the Closing, the Hydrocarbon Gathering Company)
owns, licenses or otherwise has a valid right to use, free and clear of all
Liens (other than Permitted Liens), all material Intellectual Property Rights
necessary to conduct the Hydrocarbon Gathering Business as currently conducted.

(b)Schedule 3.6(b) sets forth a list of all agreements (excluding licenses for
commercially available, “off-the-shelf” software with annual fees of less than
$75,000) pursuant to which any Intellectual Property Right is licensed to Tioga
relating to the Hydrocarbon Gathering Business.

(c)To the Knowledge of Seller, the conduct of the Hydrocarbon Gathering Business
as currently conducted has not infringed or misappropriated any Intellectual
Property Right of any non-Affiliate third party in any material respect.

(d)The consummation of the transactions contemplated hereby will not result in
the loss or impairment of any material right of Tioga or the Hydrocarbon
Gathering Company to own, use, practice or exploit any Intellectual Property
Rights held by or licensed to Tioga (or, as of Closing, the Hydrocarbon
Gathering Company) with respect to the Hydrocarbon Gathering Business (excluding
licenses for commercially available, “off-the-shelf” software).

3.7Absence of Litigation

.  Except as set forth on Schedule 3.7, there is no Claim or Proceeding (1)
pending by or against Tioga (with respect to the Hydrocarbon Gathering Business)
or the Hydrocarbon Gathering Company by or before any arbitrator or Governmental
Authority, nor are there any investigations relating to Tioga (with respect to
the Hydrocarbon Gathering Business) or the Hydrocarbon Gathering Company or the
Hydrocarbon Gathering Business pending by or before any arbitrator or any
Governmental Authority, or (2) to the Knowledge of Seller, threatened against
Tioga (with respect to the Hydrocarbon Gathering Business) or the Hydrocarbon
Gathering Company or with respect to the Hydrocarbon Gathering Business or any
of the Hydrocarbon Gathering Assets by or before any arbitrator or Governmental
Authority, nor are there any material investigations relating to Tioga (with
respect to the Hydrocarbon Gathering Business), the Hydrocarbon Gathering
Company, the Hydrocarbon Gathering Business or any Hydrocarbon Gathering Assets
threatened by or before any arbitrator or any Governmental Authority that could
be reasonably expected (due to the nature of the claims involved or the scope

20

--------------------------------------------------------------------------------

 

of their applicability to Tioga’s or the Hydrocarbon Gathering Company’s
business or operations) to involve amounts of $100,000 or more in value.

3.8Real Property

.

(a)Set forth on Schedule 3.8(a) is a true and complete list of each parcel of
Real Property owned in fee title by Tioga (and, as of Closing, the Hydrocarbon
Gathering Company) with respect to the Hydrocarbon Gathering Business.  Tioga
has provided Buyer with true and complete copies of the conveyance documents to
Tioga and to the Hydrocarbon Gathering Company for each such parcel of Real
Property owned in fee, including the legal description for each such parcel of
Real Property owned in fee.  Tioga (and, as of Closing and following the proper
recordation of the applicable conveyance instruments executed in connection with
the Reorganization Transactions, the Hydrocarbon Gathering Company) has good and
indefeasible fee title to all Real Property listed on such Schedule, free and
clear of all Liens, except for Permitted Liens and those Liens set forth
expressly identified as Liens and set forth on such Schedule.

(b)Set forth on Schedule 3.8(b) is a true and complete list of all leases
pursuant to which Tioga (and, as of Closing, the Hydrocarbon Gathering Company)
is granted a right to use or occupy all or any portion of Real Property relating
to the Hydrocarbon Gathering Business.  Tioga has provided Buyer with true and
complete copies of such leases and any amendments thereto.  Each lease set forth
on such Schedule is a legal, valid and binding obligation of Tioga (or, as of
Closing, the Hydrocarbon Gathering Company), and, to the Knowledge of Seller,
the other Person(s) a party thereto.  Except as expressly set forth on such
Schedule, (i) Tioga (or, as of Closing, the Hydrocarbon Gathering Company) is
not in default in any material respect under any lease set forth on such
Schedule, (ii) to the Knowledge of Seller, no landlord is in default in any
material respect under any lease set forth on such Schedule, (iii) no event has
occurred which constitutes a default in any material respect or, with lapse of
time or giving of notice or both, would constitute a default in any material
respect under any of the leases set forth on such Schedule and (iv) the
leasehold interest in each such lease set forth on such Schedule is held by
Tioga (or, as of Closing, the Hydrocarbon Gathering Company) free and clear of
all Liens except for the Permitted Liens and the terms of such lease.

(c)Set forth on Schedule 3.8(c), Part 1, Schedule 3.8(c), Part 2 and Schedule
3.8(c), Part 3 is a true and complete list of all Hydrocarbon Gathering
Easements that are material or necessary to the operation and conduct of the
Hydrocarbon Gathering Business.  Tioga has provided Buyer with true and complete
copies of the documents creating such Easements, and any amendments
thereto.  Each Easement set forth on such Schedules is a legal, valid and
binding obligation of Tioga (or, as of Closing, the Hydrocarbon Gathering
Company), and, to the Knowledge of Seller, the other Person(s) a party
thereto.  Except as set expressly forth on such Schedules, and excluding any
matter that may arise as a result of or in connection with the execution of the
Reorganization Documents, (i) Tioga (or, as of Closing, the Hydrocarbon
Gathering Company) is not in default in any material respect under any Easement
set forth on any of such Schedules, (ii) to the Knowledge of Seller, no owner of
the Real Property burdened by any Easement set forth on any of such Schedules is
in default in any material respect under any such Easement, (iii) no event has
occurred which constitutes a default in any material respect or, with lapse of
time or giving of notice or both, would constitute a default in any material
respect under any of the Easements set forth on any of such Schedules, and (iv)
Tioga’s (or, as of Closing, the

21

--------------------------------------------------------------------------------

 

Hydrocarbon Gathering Company’s) interest in any such Easement set forth on any
of such Schedules is held by Tioga (or, as of Closing, the Hydrocarbon Gathering
Company) free and clear of all Liens except for the Permitted Liens and the
terms of such Easement.  

(d)Except as set forth on Schedule 3.8(d), neither Tioga nor the Hydrocarbon
Gathering Company is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Real Property
relating to the Hydrocarbon Gathering Business, or any interest therein.

(e)Except as set forth on Schedule 3.8(e), the Easements granted to Tioga (or,
as of Closing, the Hydrocarbon Gathering Company) that cover the Hydrocarbon
Gathering System, together with any Hydrocarbon Gathering Real Property related
to the Hydrocarbon Gathering System, establish a continuous right of way for the
Hydrocarbon Gathering System, and the Hydrocarbon Gathering System and the
buildings and improvements used in connection therewith are located entirely on
Real Property held by Tioga (or, as of Closing, the Hydrocarbon Gathering
Company) in connection with the Hydrocarbon Gathering Business, in each case, in
all material respects.

(f)No member of the Seller Group has received any written notice of any eminent
domain Proceeding or taking, nor, to the Knowledge of Seller, is any such
Proceeding or taking contemplated with respect to all or any material portion of
the Hydrocarbon Gathering Real Property.

(g)Except as set forth on Schedule 3.8(g), no member of the Seller Group other
than Tioga or the Hydrocarbon Gathering Company owns or leases any real property
or Easements that constitutes part of the Hydrocarbon Gathering Business or that
is necessary in connection with the ownership or operation thereof.

(h)Other than the assets associated with the Operations Services, the
Hydrocarbon Gathering Assets constitute all of the assets, rights and
properties, tangible or intangible, real or personal, that are used or necessary
for use in connection with the operation of the Hydrocarbon Gathering Business
as currently operated.

(i)None of the assets retained by Seller or the Summit Companies as part of the
Operations Services (other than the vehicles) are physically located on any
Hydrocarbon Gathering Real Property, Hydrocarbon Gathering Personal Property,
Hydrocarbon Gathering Easement, or the Hydrocarbon Gathering System.

3.9Personal Property

.  

(a)Schedule 3.9(a) lists all compressor stations, above-ground facilities and
other equipment (other than (x) the individual components of any such compressor
stations, above-ground facilities or other equipment, or (y) any installed
pipeline) owned or leased by Tioga (or, as of Closing, the Hydrocarbon Gathering
Company) or used or held for use by Tioga (or, as of the Closing, the
Hydrocarbon Gathering Company) in each case, in the conduct of the Hydrocarbon
Gathering Business valued above $100,000.  Tioga (or, as of Closing, the
Hydrocarbon Gathering Company) owns the Hydrocarbon Gathering Personal Property,
free and clear of all Claims and Liens, except for Permitted Liens.  

22

--------------------------------------------------------------------------------

 

(b)To the Knowledge of Seller, as of the Execution Date, the Hydrocarbon
Gathering Personal Property does not require any material maintenance capital
expenditures in excess of the amounts set forth on Schedule 3.9(b), ordinary
wear and tear excepted, to be put into a condition that would permit normal
operations in accordance with Prudent Industry Practices.

3.10Purchase Orders

.  Schedule 3.10 sets forth a true and complete list as of the date hereof of
all open orders for the purchase of goods or services by Tioga (or, as of
Closing, the Hydrocarbon Gathering Company) in an amount in excess of $100,000
relating to the Hydrocarbon Gathering Business.

3.11Regulatory Status

.

(a)The Hydrocarbon Gathering Company and Tioga (with respect to the Hydrocarbon
Gathering Business) are not currently regulated by the Federal Energy Regulatory
Commission as a “natural gas company” under the Natural Gas Act or as a “public
utility,” “public service company,” or similar designation(s) by any state
public service commission or as a “holding company” or similar designation of
such regulated entity or by the Department of Transportation under the Pipeline
and Hazardous Materials Safety Administration Rules on Pipeline Integrity
Management.  Without limiting the foregoing, the rates charged by Tioga (with
respect to the Hydrocarbon Gathering Business) or the Hydrocarbon Gathering
Company are not currently regulated by the Federal Energy Regulatory Commission
under the Interstate Commerce Act or the Natural Gas Policy Act of 1978.  The
transfer of the Equity Interests of the Hydrocarbon Gathering Company as
contemplated by this Agreement does not require the approval of the North Dakota
Public Service Commission.

(b)No rate refunds, rebates, offsets or like obligations are accrued or owed by
Tioga or the Hydrocarbon Gathering Company to the North Dakota Public Service
Commission with respect to services related to the Hydrocarbon Gathering
Business or the Hydrocarbon Gathering Assets.

3.12Environmental Matters

.  Except as set forth in Schedule 3.12:

(a)Tioga is, and since April 16, 2014, has been, and the Hydrocarbon Gathering
Company since its date of formation has been, with respect to the Hydrocarbon
Gathering Business, in compliance with all applicable Environmental Laws in all
material respects, including timely possessing and complying in all material
respects with the terms and conditions of all Environmental Permits;

(b)(i) No member of the Seller Group has (and, to the Knowledge of Seller, no
predecessor in the Hydrocarbon Gathering Business has) received from any
Governmental Authority any written notice of violation of, alleged violation of,
non-compliance with, or liability or potential or alleged liability pursuant to,
any Environmental Law involving the operations of the Hydrocarbon Gathering
System or any other Hydrocarbon Gathering Assets other than notices with respect
to matters that have been resolved to the satisfaction of any relevant
Governmental Authority and for which the Hydrocarbon Gathering Company has no
further obligations outstanding and (ii) none of Tioga (with respect to the
Hydrocarbon Gathering Business), the Hydrocarbon Gathering Company or the
Hydrocarbon Gathering System or any other

23

--------------------------------------------------------------------------------

 

Hydrocarbon Gathering Asset is subject to any outstanding governmental order,
“consent order” or other agreement;

(c)Since April 16, 2014, there has been no material Release, discharge or
disposal of Hazardous Materials by Tioga, the Hydrocarbon Gathering Company or
any member of the Seller Group on or from any Hydrocarbon Gathering Real
Property held by Tioga or the Hydrocarbon Gathering Company in violation of any
Environmental Laws or in a manner that could reasonably be expected to give rise
to a material remedial or corrective action obligation pursuant to Environmental
Laws; and

(d)Seller has made available for inspection by Buyer copies of (i) all
environmental assessment and audit reports and other material environmental
studies and (ii) all Environmental Permits, in each case, relating to the
Hydrocarbon Gathering Real Property held by Tioga (or, as of Closing, the
Hydrocarbon Gathering Company) or involving the Hydrocarbon Gathering Business
and that are in the possession of any member of the Seller Group.

3.13Taxes

.  Except as set forth on Schedule 3.13:

(a)All Tax Returns required to be filed by Tioga (with respect to the
Hydrocarbon Gathering Business) or the Hydrocarbon Gathering Company have been
duly and timely filed.  Each such Tax Return is true, correct and complete in
all material respects.  All Taxes required to be paid by or with respect to
Tioga (with respect to the Hydrocarbon Gathering Business) or the Hydrocarbon
Gathering Company (whether or not shown on any Tax Return) have been paid in
full.  Since December 31, 2017, neither Tioga (with respect to the Hydrocarbon
Gathering Business) nor the Hydrocarbon Gathering Company has incurred any
liability for Taxes outside the ordinary course of business or otherwise
inconsistent with past custom and practice.  All withholding Tax requirements
imposed on Tioga (with respect to the Hydrocarbon Gathering Business) or the
Hydrocarbon Gathering Company have been satisfied in all material
respects.  Since January 1, 2017, no claim has been made by a Taxing Authority
in a jurisdiction where Tioga or the Hydrocarbon Gathering Company does not file
a Tax Return that such entity is or may be subject to taxation by that
jurisdiction.  There are no Liens (other than statutory Liens for Taxes that are
not yet due and payable) on any of the Hydrocarbon Gathering Assets of Tioga or
the Hydrocarbon Gathering Company that arose in connection with any failure (or
alleged failure) to pay any Tax.

(b)There is not in force any extension of time with respect to the due date for
the filing of any Tax Return of Tioga (with respect to the Hydrocarbon Gathering
Business) or the Hydrocarbon Gathering Company or any waiver or agreement for
any extension of time for the assessment or payment of any Tax by Tioga (with
respect to the Hydrocarbon Gathering Business) or the Hydrocarbon Gathering
Company.  There is no Tax Claim pending or threatened against, or with respect
to, Tioga (with respect to the Hydrocarbon Gathering Business) or the
Hydrocarbon Gathering Company.  No deficiencies for Taxes with respect to Tioga
(with respect to the Hydrocarbon Gathering Business) or the Hydrocarbon
Gathering Company have been claimed, proposed or assessed by any Taxing
Authority that have not been resolved.

(c)Neither Tioga nor the Hydrocarbon Gathering Company is a party to or bound by
any Tax allocation, sharing or indemnity agreements or arrangements (excluding,
for the

24

--------------------------------------------------------------------------------

 

avoidance of doubt, any customary provisions contained in commercial agreements
or contracts that are not primarily related to Taxes).  Neither Tioga nor the
Hydrocarbon Gathering Company is liable for the Taxes of any other Person (other
than Tioga, the Hydrocarbon Gathering Company or the Water Gathering Company)
(i) by virtue of Treasury Regulation Section 1.1502-6 or any similar provision
of state, local or foreign applicable Law, (ii) as a transferee or successor, or
(iii) by Contract (excluding, for the avoidance of doubt, any customary
provisions contained in commercial agreements or contracts that are not
primarily related to Taxes).

(d)Neither Tioga nor the Hydrocarbon Gathering Company has made an election to
change its default entity classification under Treasury Regulation Section
301.7701-3.  Each of Tioga and the Hydrocarbon Gathering Company is a
disregarded entity for U.S. federal income Tax purposes.

(e)Neither Tioga nor the Hydrocarbon Gathering Company has been a party to a
transaction that is or is substantially similar to a “reportable transaction,”
as such term is defined in Treasury Regulations Section 1.6011-4(b)(1), or any
other transaction requiring disclosure under analogous provisions of state,
local or foreign Tax law.

(f)To the Knowledge of Seller, there are no Transfer Taxes due or owing in
connection with the transactions contemplated by this Agreement (including the
Reorganization Transactions).

Notwithstanding any other provision to the contrary in this Agreement, the
representations and warranties in this Section 3.13 and Section 3.15 are the
only representations and warranties in this Agreement with respect to the Tax
matters of Tioga and the Hydrocarbon Gathering Company.

3.14Contracts

.

(a)Schedule 3.14 contains a true and complete listing of each of the following
Contracts to which Tioga (or, as of Closing, the Hydrocarbon Gathering Company)
is a party that relate to the Hydrocarbon Gathering Business (the Contracts
listed in Schedule 3.14, other than the Financing Documents, being “Hydrocarbon
Gathering Material Contracts”):

(i)each hydrocarbon purchase and sale, gathering, transportation, treating,
dehydration, processing or similar Contract and any Contract for the provision
of services relating to gathering, compression, collection, processing, treating
or transportation of crude oil, natural gas or other hydrocarbons involving
annual expenditures or revenues in excess of $50,000;

(ii)each Contract that constitutes a pipeline interconnect or facility operating
agreement;

(iii)each Contract involving a remaining commitment to pay capital expenditures
in excess of $50,000 in the aggregate;

(iv)each Contract for lease of personal property or Real Property involving
aggregate payments in excess of $50,000 in any future calendar year;

25

--------------------------------------------------------------------------------

 

(v)each Contract between Seller or an Affiliate of Seller (other than Tioga or
the Hydrocarbon Gathering Company), on the one hand, and Tioga or the
Hydrocarbon Gathering Company, on the other hand, which will survive the
Closing;

(vi)each partnership or joint venture agreement;

(vii)each agreement relating to the acquisition or disposition of any business
(whether by merger, sale of stock, sale of Hydrocarbon Gathering Assets, or
otherwise) or granting to any Person a right of first refusal, first offer or
right to purchase any of the Hydrocarbon Gathering Assets material to the
conduct of the Hydrocarbon Gathering Business;

(viii)each Contract that provides for a limit on the ability of the Hydrocarbon
Gathering Company or any of its Affiliates to compete in any line of business or
in any geographic area during any period of time after the Closing;

(ix)each Contract evidencing Indebtedness, whether secured or unsecured,
including all loan agreements, line of credit agreements, indentures, mortgages,
promissory notes, agreements concerning long and short-term debt, together with
all security agreements or other lien documents related to or binding on the
Hydrocarbon Gathering Assets; and

(x)except for Contracts of the nature described in clauses (i) through (v)
above, each Contract involving aggregate payments or receipts in excess of
$50,000, in any future calendar year that cannot be terminated by Tioga (or, as
of Closing, the Hydrocarbon Gathering Company) upon 30 days’ or less notice
without payment of a penalty or other liability.

(b)True and complete copies of all Hydrocarbon Gathering Material Contracts have
been made available to Buyer.

(c)Each of the Hydrocarbon Gathering Material Contracts is in full force and
effect in all material respects and constitutes a legal, valid and binding
obligation of Tioga (or, as of Closing, the Hydrocarbon Gathering Company) and,
to the Knowledge of Seller, of the counterparties to such Hydrocarbon Gathering
Material Contracts. Neither Tioga (or, as of Closing, the Hydrocarbon Gathering
Company) nor, to the Knowledge of Seller, any counterparty thereto, is in (or
has received written notice or, to the Knowledge of Seller, oral notice, that it
is in) default or breach in any material respect (or has taken or failed to take
any action such that with notice, the passage of time or both it would be in
default or breach in any material respect) under the terms of any such
Hydrocarbon Gathering Material Contract.

3.15Employees and Plans

.  

(a)Neither Tioga nor the Hydrocarbon Gathering Company has, or has ever had, any
employees, independent contractors or consultants.

(b)Neither Tioga nor the Hydrocarbon Gathering Company currently or ever has
maintained or contributed to any Plan or been a participating employer in any
Plan.

26

--------------------------------------------------------------------------------

 

3.16Transactions with Affiliates

.  Except as set forth on Schedule 3.16, neither Tioga nor the Hydrocarbon
Gathering Company is owed any amount from, and does not owe any amount to,
guarantee any amount owed by, have any Contracts with (excluding the
Reorganization Documents) or have any commitments to (excluding the
Reorganization Documents) any Affiliate, officer or director of Seller, Tioga or
the Hydrocarbon Gathering Company or any member of a family group of any of the
foregoing.

3.17Broker’s Commissions

.  No member of the Seller Group has, directly or indirectly, entered into any
Contract with any Person that would obligate Tioga, the Hydrocarbon Gathering
Company, Buyer or Buyer’s Affiliates to pay any commission, brokerage fee or
“finder’s fee” in connection with the transactions contemplated herein.

3.18Records

.  The Records are located at the premises of the Hydrocarbon Gathering Company,
have been maintained in all material respects in accordance with applicable Law
and comprise in all material respects all of the books and records relating to
the ownership and operation of Tioga (with respect to the Hydrocarbon Gathering
Business), the Hydrocarbon Gathering Company, the Hydrocarbon Gathering Business
and the Hydrocarbon Gathering Assets.

3.19Surety Bonds and Credit

.  Except as listed on Schedule 3.19, neither Tioga (with respect to the
Hydrocarbon Gathering Business), the Hydrocarbon Gathering Company nor any other
Person has any obligation to post any surety bond, letter of credit, guarantee
or other form of support (credit or otherwise) in respect of Tioga (with respect
to the Hydrocarbon Gathering Business), the Hydrocarbon Gathering Company or the
Hydrocarbon Gathering Business.  Except as listed on such Schedule, neither
Tioga (with respect to the Hydrocarbon Gathering Business), the Hydrocarbon
Gathering Company nor any other Person has any obligation to post any surety
bond, letter of credit, guarantee or other form of support (credit or otherwise)
in respect of Tioga or the Hydrocarbon Gathering Company.

3.20No Bankruptcy

.  There are no bankruptcy Proceedings pending against, being contemplated by
or, to the Knowledge of Seller, threatened against Tioga or the Hydrocarbon
Gathering Company.

3.21Financial Statements; No Undisclosed Material Liabilities; Indebtedness

.

(a)Seller has delivered to Buyer the following: (i) the unaudited balance sheet
and related unaudited income statements, statements of cash flows, and
statements of changes in members’ equity of Tioga for the year ended December
31, 2017 (collectively, the “Year End Financial Statements”) and (ii) the
unaudited balance sheet and related unaudited income statements, statements of
cash flows, and statements of changes in members’ equity of Tioga (for the
twelve-month period ended December 31, 2018) (the “Interim Financial
Statements”).  The Year End Financial Statements and the Interim Financial
Statements are hereinafter referred to, collectively, as the “Financial
Statements”.  

(b)The Financial Statements have been prepared in accordance with GAAP (except
that the Financial Statements shall not contain any notes) and are consistent
with the books and records of Tioga.  Each of the balance sheets included in the
Financial Statements (including any related notes and schedules) fairly presents
in all material respects the financial position of

27

--------------------------------------------------------------------------------

 

Tioga, as of, and for the periods ended on, the respective dates thereof, and
each of the income statements, statements of cash flows and statements of
changes in members’ equity included in the Financial Statements (including any
related notes and schedules) fairly presents in all material respects the
results of operations, cash flows and changes in members’ equity, as the case
may be, of Tioga for the periods set forth therein, in each case, in accordance
with GAAP, subject, in the case of the Interim Financial Statements, to normal
year-end adjustments and accruals and the absence of notes or other textual
disclosures required under GAAP none of which are reasonably expected to be
material in nature or amount.

(c)Except as listed on Schedule 3.21, there are no liabilities of Tioga (with
respect to the Hydrocarbon Gathering Business) or the Hydrocarbon Gathering
Company or related to the Hydrocarbon Gathering Assets of any kind (whether
accrued or fixed, absolute or contingent, matured or unmatured, determined or
determinable or otherwise), other than (i) liabilities that would not be
required under GAAP to be disclosed, reflected, reserved against or otherwise
provided for in the Financial Statements; and (ii) liabilities, other than
Indebtedness under the Financing Documents, incurred in the ordinary course of
business consistent with past practice since December 31, 2018.

(d)Neither Tioga nor the Hydrocarbon Gathering Company has any Indebtedness,
except as provided in the Financing Documents which will be terminated at or
prior to Closing.

3.22Insurance

.  Schedule 3.22 sets forth a list of each insurance policy maintained by Tioga
or by Seller or any of their Affiliates on behalf of Tioga (with respect to the
Hydrocarbon Gathering Business) or the Hydrocarbon Gathering Company.  Except as
set forth in Schedule 3.22, there is no claim pending under any such insurance
policy with respect to the Hydrocarbon Gathering Business or the Hydrocarbon
Gathering Assets, and none of Seller, Tioga or any of their respective
Affiliates has received written notice of cancellation of any such insurance
policy.  Neither Tioga nor any of its Affiliates has received any written notice
from any insurer or reinsurer of any reservation of rights with respect to
pending or paid claims.

3.23Bank Accounts

.  Schedule 3.23 contains a list of (a) all banks or other financial
institutions with which Tioga or the Hydrocarbon Gathering Company has an
account, showing the type and account number of each such account, and the names
of the persons authorized as signatories thereon or to act or deal in connection
therewith and (b) all valid powers of attorney issued by Tioga or the
Hydrocarbon Gathering Company that remain in effect.

3.24Imbalances

.  Except for the hydrocarbon imbalances reflected on Schedule 3.24, and for
normal and customary hydrocarbon gathering imbalances occurring after the dates
set forth on such Schedule, as of the date of this Agreement, there do not exist
any material hydrocarbon imbalances (i) under any Hydrocarbon Gathering Material
Contract or (ii) for which Tioga, the Hydrocarbon Gathering Company or any of
their Affiliates has received a quantity of hydrocarbons prior to the date of
this Agreement for which Tioga, the Hydrocarbon Gathering

28

--------------------------------------------------------------------------------

 

Company or any of its Affiliates will have a duty to deliver an equivalent
amount of hydrocarbons after the Closing.

3.25Preferential Purchase Rights

.  Except as set forth on Schedule 3.25, no Person has a preferential right to
purchase any of the Hydrocarbon Gathering Assets that would be triggered by the
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents.

3.26Unrelated Activities and Liabilities

.  

(a)Neither Tioga nor the Hydrocarbon Gathering Company has engaged in any
business other than the ownership, development, operation, maintenance,
expansion, construction, commissioning and decommissioning of, and acquisition
of, the Hydrocarbon Gathering Assets (and, with respect to Tioga, the Water
Gathering Assets) and the provision of services in connection therewith.

(b)The Hydrocarbon Gathering Company (i) does not own any assets that are not
Hydrocarbon Gathering Assets and (ii) has not assumed any liabilities unrelated
to the Hydrocarbon Gathering Assets.

(c)Neither Tioga nor the Hydrocarbon Gathering Company own any Fiberspar
inventory.

3.27Absence of Changes

.  Except as reflected in the Interim Financial Statements, as set forth on
Schedule 3.27 or for the Reorganization Transactions, since September 30, 2018,
(a) the business of Tioga (with respect to the Hydrocarbon Gathering Business)
and the Hydrocarbon Gathering Company has been conducted in the ordinary course
in all material respects and in a manner materially consistent with past
practices to preserve substantially intact Tioga’s (with respect to the
Hydrocarbon Gathering Business) and the Hydrocarbon Gathering Company’s present
business organization, (b) Tioga (with respect to the Hydrocarbon Gathering
Business) and the Hydrocarbon Gathering Company have not acted or failed to act
in a manner that would be in violation of Section 6.11 (other than Sections
6.11(a)(iv), (v) and (vi)) (if the terms of Section 6.11 had been in effect as
of and after such dates), and (c) there has not been any event, occurrence or
development which has had a Material Adverse Effect.

3.28Use of Proceeds

.  Other than with respect to the payment of out-of-pocket expenses related to
this Agreement or the Water PSA, Seller shall use all of the proceeds received
hereunder for the payment of the Purchase Price for paying pre-existing
Indebtedness guaranteed by the Acquired Companies pursuant to the Financing
Documents.

Article IV
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer as of the date hereof, and if the
Closing occurs, as of the Closing (or, if a representation and warranty speaks
as of an earlier date, then made at the Closing as of such earlier date), as
follows:

29

--------------------------------------------------------------------------------

 

4.1Organization; Good Standing

.  Seller is duly formed, validly existing and in good standing under the Laws
of its jurisdiction of formation.

4.2Authority

.  Seller has the requisite power and authority to execute and deliver this
Agreement and all Transaction Documents to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery by Seller of this
Agreement and the Transaction Documents to which it is a party, and the
performance by Seller of its obligations hereunder and thereunder have been duly
and validly authorized by all necessary limited liability company action.  This
Agreement and each of the Transaction Documents to which it is a party has been
duly and validly executed and delivered (or will be duly and validly executed
and delivered when required hereunder) by Seller and constitutes (or will
constitute when so executed and delivered) the legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms and
conditions, except that the enforcement hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
arrangement or other similar Laws relating to or affecting the rights of
creditors generally, or by general equitable principles.

4.3Ownership of Equity Interests

.  The Hydrocarbon Company Interests are owned beneficially and of record by
Seller, free and clear of all Liens other than Liens to be released at Closing
and those arising under state or federal securities Laws and the Hydrocarbon
Gathering Company LLC Agreement.  The Hydrocarbon Company Interests are duly
authorized, validly issued, fully paid (to the extent required by the
Hydrocarbon Gathering Company LLC Agreement) and, subject to the Laws of the
State of Delaware, non-assessable (except as such non-assessability may be
affected by Section 18-607 of the Delaware Limited Liability Company Act) and
were not issued in violation of any purchase option, call option, right of first
refusal, preemptive right or other similar right.

4.4No Conflicts; Consents and Approvals

.  The execution and delivery by Seller of this Agreement and each of the
Transaction Documents to which it is a party, and the performance by Seller of
its obligations under this Agreement and each such Transaction Document, do not:

(a)violate or result in a breach of the Charter Documents of Seller, Tioga or
the Hydrocarbon Gathering Company;

(b)violate or result in a default (in each case) in any material respect under
any Hydrocarbon Gathering Material Contract;

(c)violate or result in a breach of any Law applicable to Seller, Tioga or the
Hydrocarbon Gathering Company, except for such violations or breaches as would
not be material; or

(d)require any consent or approval of any Person, including any Governmental
Authority.

4.5Broker’s Commissions

.  Seller has not, directly or indirectly, entered into any Contract with any
Person that would obligate Tioga, the Hydrocarbon Gathering Company, Buyer or
Buyer’s Affiliates to pay any commission, brokerage fee or “finder’s fee” in
connection with the transactions contemplated herein.

30

--------------------------------------------------------------------------------

 

4.6No Bankruptcy

.  There are no bankruptcy Proceedings pending against, being contemplated by
or, to the Knowledge of Seller, threatened against Seller.

4.7Legal Proceedings

. As of the date of this Agreement, there is no Proceeding pending or, to the
Knowledge of Seller, threatened, against Seller before or by any Governmental
Authority, which seeks a writ, judgment, order or decree restraining, enjoining
or otherwise prohibiting or making illegal any of the transactions contemplated
by this Agreement or which would adversely affect Seller’s ability to consummate
the transactions contemplated hereby.

Article V
REPRESENTATIONS AND WARRANTIES REGARDING BUYER

Buyer hereby represents and warrants to Seller as of the date hereof, and if the
Closing occurs, as of the Closing (or, if a representation and warranty speaks
as of an earlier date, then made at the Closing as of such earlier date), as
follows:

5.1Organization; Good Standing

. Buyer is a limited liability company duly formed, validly existing and in good
standing under the Laws of its jurisdiction of formation.

5.2Authority

.  Buyer has all requisite organizational power and authority to enter into this
Agreement and the Transaction Documents to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery by Buyer of this
Agreement and the Transaction Documents to which it is a party, and the
performance by Buyer of its obligations hereunder and thereunder, have been duly
and validly authorized by all necessary limited liability company action on
behalf of Buyer.  This Agreement and each of the Transaction Documents to which
it is a party has been duly and validly executed and delivered (or will be duly
and validly executed and delivered when required hereunder) by Buyer and
constitutes (or will constitute when so executed and delivered) the legal, valid
and binding obligation of Buyer enforceable against Buyer in accordance with its
terms and conditions except as the same may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, arrangement, moratorium or
other similar Laws relating to or affecting the rights of creditors generally or
by general equitable principles.

5.3No Conflicts; Consents and Approvals

. The execution and delivery by Buyer of this Agreement and each of the
Transaction Documents to which it is a party, and the performance by Buyer of
its obligations under this Agreement and each such Transaction Document, do not:

(a)violate or result in a breach of Buyer’s Charter Documents;

(b)violate or result in a default (in each case) in any material respect under
any material Contract to which Buyer is a party;

(c)violate or result in a breach of any Law applicable to Buyer, except for such
violations or breaches as would not be material; or

(d)require any consent or approval of any Person, including any Governmental
Authority.

31

--------------------------------------------------------------------------------

 

5.4Legal Proceedings

. As of the date of this Agreement, there is no Proceeding pending or, to the
knowledge of Buyer, threatened, against Buyer before or by any Governmental
Authority, which seeks a writ, judgment, order or decree restraining, enjoining
or otherwise prohibiting or making illegal any of the transactions contemplated
by this Agreement or adversely affect Buyer’s ability to consummate the
transactions contemplated hereby.

5.5Acquisition as Investment

.  Buyer is acquiring the Hydrocarbon Company Interests for its own account as
an investment without the present intent to sell, transfer or otherwise
distribute the same to any other Person in violation of any state or federal
securities Laws.  Buyer has made, independently and without reliance on Seller
(except to the extent that Buyer has relied on the representations, warranties
and covenants in this Agreement and the Transaction Documents), its own analysis
of the Hydrocarbon Company Interests, the Hydrocarbon Gathering Company and the
Hydrocarbon Gathering Assets for the purpose of acquiring the Hydrocarbon
Company Interests, and Buyer has had, or subject to Seller’s compliance with the
access rights granted to Buyer under this Agreement, will have reasonable and
sufficient access to documents, other information and materials as it considers
appropriate to make its evaluations.  Buyer acknowledges that the Hydrocarbon
Company Interests are not registered pursuant to the 1933 Act and that none of
the Hydrocarbon Company Interests may be transferred, except pursuant to an
effective registration statement or an applicable exemption from registration
under the 1933 Act.  Buyer is an “accredited investor” as defined under Rule 501
promulgated under the 1933 Act.

5.6Financial Resources

.  Buyer has, or will have on the Closing Date, sufficient cash on hand,
available lines of credit or other sources of immediately available funds to
enable it (a) to pay the Purchase Price and (b) to otherwise perform its
obligations under this Agreement.

5.7Opportunity for Independent Investigation

. Buyer is an experienced and knowledgeable investor in the United States.  In
connection with its decision to enter into this Agreement, Buyer has conducted
its own independent review and analysis of the Hydrocarbon Gathering Business
and of the Hydrocarbon Gathering Assets, liabilities, results of operations,
financial condition, technology and prospects of Tioga and the Hydrocarbon
Gathering Company, and acknowledges that Buyer has been provided access to
personnel, properties, premises and records of Seller, Tioga and the Hydrocarbon
Gathering Company for such purpose.  In entering into this Agreement, Buyer has
relied solely upon the representations, warranties and covenants contained
herein and in the Transaction Documents and upon its own investigation and
analysis of Tioga, the Hydrocarbon Gathering Company and the Hydrocarbon
Gathering Business (such investigation and analysis having been performed by
Buyer), and Buyer:

(a)absent actual (but not constructive) fraud, acknowledges and agrees that it
has not been induced by and has not relied upon any Due Diligence Information,
representations, warranties or statements, whether oral or written, express or
implied, made by Seller, Tioga or the Hydrocarbon Gathering Company or any of
their respective Representatives, Affiliates or agents except for the
representations, warranties and covenants expressly set forth in this Agreement
or in the Transaction Documents;

(b)absent actual (but not constructive) fraud, acknowledges and agrees that,
except for the representations, warranties and covenants expressly set forth in
this Agreement or in the Transaction Documents, none of Seller, Tioga or the
Hydrocarbon Gathering Company or

32

--------------------------------------------------------------------------------

 

any of their respective Representatives, Affiliates or agents makes or has made
any representation or warranty, either express or implied, as to the accuracy or
completeness of any of the information provided or made available to Buyer or
its Representatives, Affiliates or agents, including any information, document
or material provided or made available, or statements made, to Buyer (including
its Representatives, Affiliates and agents) during site or office visits, in any
“data rooms,” management presentations or supplemental due diligence information
provided to Buyer (including its Representatives, Affiliates and agents), in
connection with discussions with management or in any other form in expectation
of the transactions contemplated by this Agreement (collectively, the “Due
Diligence Information”);

(c)acknowledges and agrees that, except for the representations, warranties and
covenants expressly set forth in this Agreement or in the Transaction Documents,
(i) the Due Diligence Information includes certain projections, estimates and
other forecasts and certain business plan information, (ii) there are
uncertainties inherent in attempting to make such projections, estimates and
other forecasts and plans and Buyer is aware of such uncertainties and (iii) 
Buyer is taking full responsibility for making its own evaluation of the
adequacy and accuracy of all projections, estimates and other forecasts and
plans so furnished to it and any use of or reliance by Buyer on such
projections, estimates and other forecasts and plans shall be at its sole risk;
and

(d)agrees, to the fullest extent permitted by Law, and absent actual (but not
constructive) fraud, that none of Seller, Tioga or the Hydrocarbon Gathering
Company (except as expressly provided herein) or any of their respective
Representatives, Affiliates or agents shall have any liability or responsibility
whatsoever to Buyer or its Representatives, Affiliates or agents on any basis
(including in contract or tort, under federal or state securities Laws or
otherwise) resulting from the furnishing to Buyer, or from Buyer’s use of, any
Due Diligence Information, except for liability or responsibility for the
representations, warranties and covenants expressly set forth in this Agreement
or in the Transaction Documents.

5.8Broker’s Commissions

.  Buyer has not, directly or indirectly, entered into any Contract with any
Person that would obligate Seller or any of its Affiliates to pay any
commission, brokerage fee or “finder’s fee” in connection with the transactions
contemplated herein.

5.9No Knowledge of Breach

.  Except as set forth on Schedule 5.9, as of the Execution Date, Buyer has no
Knowledge of a breach of any of the representations and warranties of Seller in
each of: Section 3.5, Section 3.8 and Section 3.12, and, only to the extent
relating to Contracts to which Buyer or any of its Affiliates is a party,
Section 3.14 and Section 3.24.

Article VI
COVENANTS

6.1Indebtedness; Distributions; Contributions

. Notwithstanding anything in this Agreement to the contrary, at or prior to
Closing:

(a)Seller shall (or shall cause Tioga and the Hydrocarbon Gathering Company to)
deliver reasonable and customary evidence demonstrating the termination of any
guarantees and other agreements comprising the Financing Documents and the
release of all Liens on the

33

--------------------------------------------------------------------------------

 

Hydrocarbon Gathering Assets and/or on the Hydrocarbon Company Interests under
the Financing Documents;

(b)Seller may cause Tioga or the Hydrocarbon Gathering Company to cause any
accounts payable and/or accounts receivable between Tioga or the Hydrocarbon
Gathering Company, on the one hand, and a Non-Company Affiliate, on the other
hand, to be paid in full;

(c)Seller shall not cause Tioga or the Hydrocarbon Gathering Company to (and
shall cause Tioga and the Hydrocarbon Gathering Company to not) pay cash
dividends and/or make distributions or other payments of cash (other than the
asset distributions contemplated by the Reorganization Transactions), to Seller
or its Affiliates, except for cash payments by Tioga in respect of 68.2% of
Tioga’s allocated share of expenses with respect to (i) the salaries and
benefits of field employees of the Summit Companies performing work for Tioga
and (ii) vehicles utilized by such employees (which expenses shall not exceed
$135,000 per calendar month on a 100% basis); and

(d)Seller shall not make cash or other contributions to Tioga or the Hydrocarbon
Gathering Company, except for cash contributions required to pay expenses of
Tioga solely with respect to the Hydrocarbon Gathering Business or the
Hydrocarbon Gathering Company or, prior to the Reorganization Transactions, the
Water Gathering Business or the Water Gathering Company, in each case, that are
incurred in the ordinary course operation (consistent with past practices) of
the Hydrocarbon Gathering Business or the Water Gathering Business, as
applicable, prior to Closing.

6.2Tax Matters

.  

(a)Tax Returns.

(i)Seller shall cause to be prepared and filed the 2019 Texas franchise tax
report of the combined group of which Summit Midstream Partners, LP is the
reporting entity, which report shall include all items and activities of Tioga
and the Hydrocarbon Gathering Company through and including the day immediately
preceding the Closing Date.

(ii)With respect to any Tax Return that is required to be filed by Tioga or the
Hydrocarbon Gathering Company after the Closing Date with respect to a
Pre-Effective Date Period, Seller shall prepare or cause to be prepared such Tax
Return.  With respect to any Tax Return that is required to be filed by Tioga or
the Hydrocarbon Gathering Company prior to the Closing Date with respect to a
Tax period that begins after the Effective Date, Seller shall prepare or cause
to be prepared such Tax Return.  With respect to any Tax Return that is required
to be filed by Tioga or the Hydrocarbon Gathering Company after the Closing Date
(other than the Tax Return set forth in Section 6.2(a)(i)) with respect to a Tax
period that begins after the Effective Date and before the Closing Date, Buyer
shall prepare or cause to be prepared such Tax Return.  Tax Returns prepared by
Seller pursuant to this Section 6.2(a)(ii) (“Seller Tax Returns”) shall be
prepared on a basis consistent with past practice except to the extent otherwise
provided in this Agreement or otherwise required by applicable Laws.  Reasonably
in advance of (and,

34

--------------------------------------------------------------------------------

 

to the extent practicable, not less than 30 days prior to) the due date
(including extensions) of each such Seller Tax Return, Seller shall deliver a
copy of such Tax Return to Buyer for its review and reasonable comment, provided
that Buyer’s comments hereunder with respect to a Tax Return of Tioga shall be
limited to the Hydrocarbon Gathering Business.  Seller shall consider in good
faith any such comments received from Buyer reasonably in advance of (and, to
the extent practicable, not less than ten days prior to) the due date (including
extensions) for filing such Tax Return and shall deliver a final copy of such
Tax Return, as filed, to Buyer not later than such due date. Seller shall cause
each such Tax Return required to be filed prior to the Closing Date to be timely
filed and shall timely pay or cause to be paid the Taxes shown due
thereon.  Buyer shall cause each such Tax Return required to be filed by it
pursuant to this Section 6.2(a)(ii) to be timely filed and shall timely pay or
cause to be paid the Taxes shown due thereon; provided that not later than five
days prior to the due date for the payment of Taxes with respect to any such Tax
Return, Seller shall pay to Buyer the amount of any Seller Taxes owed with
respect to such Tax Return.  

(b)[Reserved.]

(c)Seller and Buyer shall each be liable for and shall bear and pay, and
pursuant to Article X shall indemnify and hold the other Party harmless from and
against, 50% of any and all sales, use, stamp, transfer, conveyance,
registration or other similar Taxes imposed on the Reorganization Transactions
or the purchase and sale of the Hydrocarbon Company Interests pursuant to this
Agreement (the “Transfer Taxes”).

(d)After Closing, each of Seller and Buyer shall (and shall cause their
respective Affiliates to):

(i)timely sign and deliver such certificates or forms as may be necessary or
appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns or other reports with respect to, Taxes described in Section 6.2(c);

(ii)assist the other party in preparing any Tax Returns which such other party
is responsible for preparing and filing in accordance with Section 6.2(a), and
in connection therewith, provide the other party with any necessary powers of
attorney;

(iii)cooperate fully in preparing for and defending any Tax Claims;

(iv)make available to the other and to any Taxing Authority as reasonably
requested all information, records, and documents relating to Taxes of Tioga and
the Hydrocarbon Gathering Company; and

(v)furnish the other with copies of all correspondence received from any Taxing
Authority in connection with any Tax Claim.

(e)No amended Tax Return with respect to a Pre-Effective Date Period or a
Pre-Closing Period shall be filed by or on behalf of Tioga or the Hydrocarbon
Gathering Company without the prior written consent of Seller (which consent
shall not be unreasonably withheld, conditioned or delayed).

35

--------------------------------------------------------------------------------

 

(f)Seller and Buyer shall use commercially reasonable efforts to agree to an
allocation schedule of the Purchase Price (plus any other items that are
properly treated as consideration for U.S. federal income Tax purposes) among
the Hydrocarbon Gathering Company’s assets based on the relative fair market
values of the Hydrocarbon Gathering Company’s assets, in accordance with Section
1060 of the Code and the Treasury Regulations promulgated thereunder within
thirty (30) days after the date that the Final Settlement Statement is finally
determined pursuant to Section 2.6 (the “Allocation Schedule”). If Buyer and
Seller are unable to agree on an Allocation Schedule, each of Buyer and Seller
shall use its own allocation of the Purchase Price.  If Seller and Buyer reach
an agreement with respect to the Allocation Schedule, the Parties (x) shall use
commercially reasonable efforts to update the Allocation Schedule in a manner
consistent with Section 1060 of the Code following any adjustment to the
Purchase Price pursuant to this Agreement, (y) shall, and shall cause their
Affiliates to, report consistently with the Allocation Schedule, as adjusted, on
all Tax Returns, including Internal Revenue Service Form 8594, and neither
Seller nor Buyer shall take any position on any Tax Return that is inconsistent
with the Allocation Schedule, as adjusted, unless otherwise required by
applicable Laws, and (z) agree to promptly advise each other regarding the
existence of any Tax audit, controversy or litigation related to the Allocation
Schedule.  Notwithstanding anything in this Section 6.2(f) to the contrary,
neither Party shall be unreasonably impeded in its ability and discretion to
negotiate, compromise and/or settle any Tax audit, claim or similar proceedings
in connection with any such allocation.

(g)The amount of any refunds of (i) Income Taxes of Tioga (with respect to the
Hydrocarbon Gathering Business) or the Hydrocarbon Gathering Company for any
Pre-Closing Period (other than any refund resulting from the carryback of a net
operating loss or other Tax attribute from a period beginning after the Closing
Date to a period ending on or prior to the Closing Date, which refund shall be
for the account of Buyer) and (ii) Non-Income Taxes of Tioga (with respect to
the Hydrocarbon Gathering Business) or the Hydrocarbon Gathering Company for any
Pre-Effective Date Period shall be for the account of Seller.  The amount of any
refunds of (x) Income Taxes of Tioga (with respect to the Hydrocarbon Gathering
Business) or the Hydrocarbon Gathering Company for any Tax period beginning
after the Closing Date and (y) Non-Income Taxes of Tioga (with respect to the
Hydrocarbon Gathering Business) or the Hydrocarbon Gathering Company for any Tax
period beginning after the Effective Date shall be for the account of
Buyer.  Each party shall forward, and shall cause its Affiliates to forward, to
the party entitled to receive a refund of Tax pursuant to this Section 6.2(g)
the amount of such refund within 30 days after such refund is received, net of
any reasonable third-party costs or expenses incurred by such party or its
Affiliates in procuring such refund.

6.3Public Announcements

. The Parties will maintain the confidentiality of this Agreement and its terms
except that any Party may disclose this Agreement or any of its terms to any of
the following if such Persons are advised of the confidentiality obligations of
such information and agree to maintain confidentiality with respect thereto: (a)
any Affiliate or Representative of such Party and (b) any potential lender to
such Party. Subject to the foregoing, the Parties will consult with each other
prior to issuing any press release or announcement to the general public of any
nature with respect to this Agreement or the transactions contemplated hereby
and shall not make or issue, or cause to be made or issued, any such press
release or announcement to the general public prior to such consultation and
without the prior written consent of the other Party (which consent will not be
unreasonably withheld or delayed) except to the

36

--------------------------------------------------------------------------------

 

extent, but only to such extent, that, in the reasonable opinion of the Party
issuing such press release or announcement to the general public, such
announcement or statement is required by Law, any listing agreement with any
securities exchange or any securities exchange regulation, in which case the
Party proposing to issue such press release or announcement to the general
public shall use its reasonable efforts to consult in good faith with the other
Party before issuing any such press release or announcement to the general
public and shall reasonably cooperate with the other Party in good faith with
respect to the timing, manner and content of disclosure.

6.4Regulatory and Other Approvals

.  From the date of this Agreement until Closing:

(a)Each of Seller and Buyer shall cooperate in good faith and use commercially
reasonable efforts to obtain as promptly as practicable all consents and
approvals that Seller or Buyer is required to obtain in order to consummate the
transactions contemplated hereby (excluding, for the avoidance of doubt, the
Reorganization Transactions) prior to the Closing Date; provided that for
purposes of clarification, the obtaining of such consents and approvals shall
not be a condition to Closing; provided further, that Seller will send to the
holder of any preferential purchase right applicable to the Hydrocarbon
Gathering Assets that would be triggered by the transactions contemplated
hereby, a written notice in material compliance with the contractual provisions
applicable to such preferential purchase right, seeking such holder’s waiver,
consent or approval to or in connection with the transactions contemplated
hereby within two Business Days of the date hereof.

(b)In connection with any filings with Governmental Authorities that are
applicable to the transactions contemplated hereby, Seller and Buyer shall
undertake promptly any and all actions required to complete lawfully the
transactions contemplated by this Agreement prior to the Closing Date.

(c)Each of Seller and Buyer shall provide prompt notification to the other when
it becomes aware that any consent or approval referred to in this Section 6.4 is
obtained, taken, made, given or denied, as applicable.

6.5Resignation and Removal

.  Notwithstanding anything in this Agreement to the contrary, effective
immediately following the Closing, Seller shall cause and accept the resignation
or removal of all managers, officers and/or directors on any board or operating,
management or other committee of the Hydrocarbon Gathering Company.

6.6Removal of Name

.  As promptly as practicable, but in any case within 60 days after the Closing
Date, Buyer shall eliminate the name “Summit” and any variants thereof from the
Hydrocarbon Gathering Assets, and, except with respect to such grace period for
eliminating existing usage, shall have no right to use any logos, trademarks or
trade names belonging to Seller or any of its Affiliates.

6.7Termination of Agreements with Seller and Non-Company Affiliates

.  As of the date hereof, each of Tioga and the Hydrocarbon Gathering Company
has entered into a termination and release with Seller and each Non-Company
Affiliate with whom Tioga or the Hydrocarbon Gathering Company has an agreement
or to whom Tioga or the Hydrocarbon Gathering Company owes any obligation.

37

--------------------------------------------------------------------------------

 

6.8Replacement of Insurance

.  Buyer acknowledges and agrees that, effective upon the Closing, all insurance
policies carried by or for the benefit of Seller or its Affiliates with respect
to Tioga, the Hydrocarbon Gathering Company, the Hydrocarbon Gathering Business
or the Hydrocarbon Gathering Assets shall be terminated or modified by Seller or
its Affiliates to exclude coverage of the Hydrocarbon Gathering Business and the
Hydrocarbon Gathering Assets, and, without limiting Buyer’s rights under Section
10.2, Buyer shall have no rights thereunder or with respect thereto, including
any rights to make claims thereunder or with respect thereto.

6.9Further Assurances

.  Subject to the terms and conditions of this Agreement, at any time or from
time to time after the Closing, at any Party’s request and without further
consideration, the other Party shall (and in the case of Buyer, Buyer shall and
shall cause the Hydrocarbon Gathering Company to) execute and deliver to such
Party such other instruments of sale, transfer, conveyance, assignment and
confirmation, provide such materials and information and take such other actions
as such Party may reasonably request in order to consummate the transactions
contemplated by this Agreement.

6.10Casualty Loss

.  If, after the date hereof but prior to or on the Closing Date, any portion of
the Hydrocarbon Gathering Assets are destroyed by fire, explosion, hurricane,
storm, weather events, earthquake, act of God, civil unrest, or similar
disorder, terrorist acts, war, or any other hostilities or other casualty or is
expropriated or taken in condemnation or under right of eminent domain, whether
or not fixed or repaired or in any way remediated (each a “Casualty Loss”),
Buyer and Seller shall, subject to the satisfaction (or waiver) of the
conditions to Closing set forth in Article VII and Article VIII, nevertheless be
required to proceed with Closing.  To the extent Tioga, the Hydrocarbon
Gathering Company, Seller or any of its or their Affiliates are entitled to
recovery under any insurance policy on account of any Casualty Loss, Seller
shall use its reasonable efforts to seek (or cause any of its Affiliates to
seek) recovery under such insurance policy and shall pay to Buyer (if such
recovery occurs prior to Closing) at Closing or the Hydrocarbon Gathering
Company (if such recovery occurs following Closing) promptly following receipt
of such recovery, any amounts recovered under such policy.

6.11Conduct of Business

.

(a)Seller covenants and agrees that, from and after the date hereof until the
earlier of the Closing or the termination of this Agreement, except (I) as
otherwise set forth in Schedule 6.11 or (II) with the prior written consent of
Buyer, Seller shall (and shall cause Tioga and the Hydrocarbon Gathering
Company, as applicable, to) with respect to the Hydrocarbon Gathering Business:

(i)operate in the usual and ordinary course of business consistent with past
practice;

(ii)use commercially reasonable efforts to maintain the Hydrocarbon Gathering
Assets in accordance with Prudent Industry Practices;

(iii)subject to Section 6.8, keep in full force and effect insurance applicable
to the Hydrocarbon Gathering Assets, Tioga, the Hydrocarbon Gathering

38

--------------------------------------------------------------------------------

 

Company and the Hydrocarbon Gathering Business comparable in amount and scope of
coverage to that currently maintained;

(iv)keep and maintain accurate books, Records, and accounts in the usual and
ordinary course of business consistent with past practice;

(v)provide prompt written notice following receipt by Seller, Tioga, the
Hydrocarbon Gathering Company or any of their respective Affiliates of any
written notice of violation or alleged default or breach of any Law, Hydrocarbon
Gathering Material Contract or Permit by Tioga or the Hydrocarbon Gathering
Company or related to the Hydrocarbon Gathering Assets;

(vi)provide prompt written notice following receipt by Seller, Tioga, the
Hydrocarbon Gathering Company or any of their respective Affiliates of any
Proceeding or written Claim from any non-Affiliate third party relating to
Tioga, the Hydrocarbon Gathering Company or the Hydrocarbon Gathering Assets,
seeking to restrain the transactions contemplated by this Agreement or seeking
substantial damages with respect to the transactions contemplated by this
Agreement; and

(vii)provide prompt written notice upon the occurrence of any Casualty Loss to
any of the Hydrocarbon Gathering Assets.

(b)Except (I) as otherwise set forth in Schedule 6.11, (II) with the prior
written consent of Buyer or (III) for the Reorganization Transactions, from and
after the date hereof until the earlier of the Closing or the termination of
this Agreement:

(i)Seller shall not sell, transfer or otherwise dispose of, or grant any Lien
with respect to, the Hydrocarbon Company Interests or the Hydrocarbon Gathering
Assets (other than Permitted Liens); and

(ii) Seller shall cause Tioga and the Hydrocarbon Gathering Company not to:

(A)enter into or adopt any Plan, any other equity based, incentive or deferred
compensation plan or arrangement or other fringe benefit plan, or any
consulting, employment, severance, bonus, termination or similar Contract with
any Person;

(B)hire any employees or consultants or become liable for any obligation with
respect to Seller’s or any of its Affiliates’ employees or consultants;

(C)make any loan to, or enter into any other transaction with, any manager,
director or officer of Tioga or the Hydrocarbon Gathering Company or any of
their respective Affiliates;

(D)(1) redeem, purchase or acquire, or offer to purchase or acquire any of the
Hydrocarbon Company Interests, (2) effect any

39

--------------------------------------------------------------------------------

 

reorganization or recapitalization of the Hydrocarbon Gathering Company, (3)
split, combine or reclassify any of the Hydrocarbon Company Interests or
(4) declare, set aside or pay any dividend or other distribution, other than
wholly in cash payable prior to Closing, in respect of the Hydrocarbon Company
Interests;

(E)(1) offer, sell, transfer, issue, dispose of or grant, or authorize the
offering, sale, transfer, issuance, disposition or grant of, any Hydrocarbon
Company Interest or (2) grant, or authorize the grant of, any Lien with respect
to any Hydrocarbon Company Interest;

(F)acquire, directly or indirectly, (1) (whether by merger, consolidation, or
otherwise) an Equity Interest in any business or division of any Person or
(2) any material assets or properties (other than assets or properties relating
to the Water Gathering Business) other than the acquisition of assets from
suppliers or vendors in the ordinary course of business and consistent with past
practice;

(G)sell, lease, exchange, abandon or otherwise dispose of any of the Hydrocarbon
Gathering Assets, or grant any Lien, preferential purchase right or consent
(other than Permitted Liens) with respect to any of the Hydrocarbon Gathering
Assets;

(H)adopt any amendments to the Hydrocarbon Gathering Company LLC Agreement or
other organizational documents (whether by merger, consolidation or otherwise);

(I)make any change in its method of accounting in effect on the date hereof,
except as may be required to comply with GAAP or under applicable Law;

(J)except as required in connection with an emergency to the extent such a
capital expenditure is required as a reasonable response thereto (and, in
Seller’s good faith judgment, the delay in seeking Buyer’s consent as required
by this Section 6.11 would adversely impact the effectiveness of any such
response), incur or commit to incur any capital expenditures (other than capital
expenditures in respect of the Water Gathering Business);

(K)adopt a plan of complete or partial liquidation or resolutions providing for
or authorizing a liquidation, dissolution, restructuring, recapitalization or
other reorganization;

(L)amend, modify, cancel, waive or assign any rights or obligations under, any
Hydrocarbon Gathering Material Contract, except as contemplated in the Side
Letter;

40

--------------------------------------------------------------------------------

 

(M)other than the Water PSA, enter into or assume (1) any Contract that would
constitute a Hydrocarbon Gathering Material Contract or (2) any other Contract
with any Person (other than Contracts that would constitute a Water Gathering
Material Contract under the Water PSA), other than arms’-length Contracts
entered into in the ordinary course of business with a non-Affiliate third party
consistent with past practice;

(N)borrow money other than under the Financing Documents which will be paid off,
terminated or released at or prior to Closing, or guarantee any debt or
obligations or any Person;

(O)make any regulatory filing with respect to the Hydrocarbon Gathering Business
other than in the ordinary course of business;

(P)settle any Proceedings or Claims or otherwise waive any material right with
respect to the Hydrocarbon Gathering Assets or the Hydrocarbon Gathering
Business;

(Q)make or change any material Tax election; settle or compromise any claim,
notice, audit report or assessment in respect of material Taxes; change any
annual Tax accounting period; adopt or change any material method of Tax
accounting; file any material Tax Return except in accordance with Section
6.2(a)(ii); amend any material Tax Return; enter into any Tax allocation
agreement, Tax sharing agreement, Tax indemnity agreement or closing agreement
relating to any material Tax; surrender any right to claim a material Tax
refund; or consent to any extension or waiver of the statute of limitations
period applicable to any material Tax claim or assessment, in each case, with
respect to the Hydrocarbon Gathering Business; or

(R)agree to do any of the foregoing.

6.12No Shop

.  From and after the date hereof until the earlier of Closing or the
termination of this Agreement (the “No Shop Period”), Seller shall (and shall
cause its Affiliates, Tioga and the Hydrocarbon Gathering Company to)
immediately cease and cause to be terminated any ongoing discussions or
negotiations with respect to the occurrence of any acquisition, directly or
indirectly, from Seller, Tioga or any of their Affiliates in one or a series of
related transactions, of Tioga, the Hydrocarbon Gathering Company or
substantially all of the Hydrocarbon Gathering Assets by purchase, merger,
exchange, business combination or otherwise by, or on behalf of, any Person
other than Buyer (collectively, a “Third Party Acquisition”) or any proposal
reasonably likely to lead to a Third Party Acquisition.  Further, during the No
Shop Period, Seller shall not, and shall not authorize or permit any of its
Affiliates, Tioga, the Hydrocarbon Gathering Company or any of its or their
respective Representatives to directly or indirectly solicit, participate in or
initiate discussions (other than to respond negatively), negotiations,
inquiries, proposals or offers with or from or provide any non-public
information to any Person or group of Persons concerning any Third Party
Acquisition or any inquiry, proposal or offer which may reasonably lead to a
Third Party Acquisition.  During the No Shop Period, Seller shall not (and shall
cause its Affiliates,

41

--------------------------------------------------------------------------------

 

Tioga and the Hydrocarbon Gathering Company not to) enter into any agreement,
letter of intent, memorandum of understanding, agreement in principle,
acquisition agreement, merger agreement, exchange agreement, option agreement,
joint venture agreement, partnership agreement or other agreement constituting
or related to lead to, a Third Party Acquisition or any proposal for a Third
Party Acquisition.  Notwithstanding anything in this Agreement to the contrary,
nothing in this Section 6.12 shall in any way restrict any of the Summit
Companies or any of their respective Representatives from consummating, or
engaging in discussions or negotiations with any third party with respect to, a
Change of Control Transaction provided that such Change of Control Transaction
would not in any way relieve Seller or Tioga of its obligations under this
Agreement and the Transaction Documents.

6.13Reorganization Transactions

.  Prior to the Closing, Seller or Tioga, as applicable, shall cause the
following transactions in subsections (a) through (c) (the “Reorganization
Transactions”) to be consummated:

(a)the conveyance of the Hydrocarbon Gathering Assets from Tioga to the
Hydrocarbon Gathering Company pursuant to assignments, bill of sales and
conveyances in the forms attached hereto as Exhibits D-1, D-2 and D-3;

(b)the grant of an Easement on the Hydrocarbon Gathering Real Property by the
Hydrocarbon Gathering Company to the Water Gathering Company pursuant to an
easement agreement in the form attached hereto as Exhibit E; and

(c)the filing of the foregoing documents in subsections (a) through (b) in the
applicable county records.

Seller shall provide to Buyer drafts of the Reorganization Documents prior to
the execution of the same for Buyer’s review and confirmation (which will not be
unreasonably withheld or delayed).  Thereafter, prior to Closing, Seller shall
provide to Buyer executed copies of the executed Reorganization Documents and
reasonable evidence of the filing thereof, as applicable, in the applicable
county records.

6.14Financial Statements

.  If financial statements of the Hydrocarbon Gathering Company or the business
relating thereto are or would be required under Regulation S-X to be filed with
the U.S. Securities and Exchange Commission (the “SEC”) or furnished to third
parties in connection with any public filing or private or public offering of
securities by Buyer or any of its Affiliates, Seller agrees that it shall, and
shall cause each of its Affiliates to, use its respective commercially
reasonable efforts to cooperate with Buyer’s efforts to prepare such financial
statements, including by (a) assisting Buyer and Buyer’s auditors in preparing
such financial statements, (b) if requested by Buyer, using commercially
reasonable efforts to cause Seller’s and its Affiliates’ independent auditors to
deliver customary “comfort letters” in connection with such public offering,
which comfort letters shall comply with the requirements of Public Company
Accounting Oversight Board AU Section 634 (or any successor thereto) and cover
such periods as are addressed by the applicable financial statements and (c) if
requested by Buyer, providing such other information as is reasonably requested
by Buyer or its applicable Affiliates, provided that such cooperation (i) will
be provided at reasonable times and without unreasonable disruption to Seller’s
and its Affiliates’ normal day-to-day activities, (ii) will not require Seller
or any of its

42

--------------------------------------------------------------------------------

 

Affiliates to waive any attorney-client privilege or to violate any contractual
obligation or any applicable Law and (iii) will not require any financial
statements or other financial information to be prepared other than to the
extent required by the rules and regulations of the SEC.  Buyer shall promptly,
upon request by Seller from time to time, reimburse Seller for all reasonable,
documented out-of-pocket costs incurred by Seller and its Affiliates in
connection with such cooperation.

Article VII
BUYER’S CONDITIONS TO CLOSING

The obligation of Buyer to consummate the Closing is subject to the fulfillment
of each of the following conditions (except to the extent waived in writing by
Buyer in its sole discretion):

7.1Representations and Warranties

.  The representations and warranties made by Seller in Article III and in
Article IV (disregarding all materiality and Material Adverse Effect
qualifications contained therein) (a) shall be true and correct on and as of the
Closing Date as though made on and as of the Closing Date (other than those
representations and warranties that speak to an earlier date) and (b) in the
case of representations and warranties that speak as to an earlier date, such
representations and warranties (disregarding all materiality and Material
Adverse Effect qualifications contained therein) shall be true and correct as of
such earlier date, except in the case of the foregoing clause (a) and
clause (b), for any representations and warranties other than Fundamental
Representations (which must be true and correct in all material respects), where
the failure to be true and correct would not have or reasonably be expected to
have a Material Adverse Effect and would not have or reasonably be expected to
have a material adverse effect on the ability of Seller to consummate the
transactions contemplated hereby.

7.2Performance

.  Seller and Tioga shall have performed and complied, in all material respects,
with the agreements, covenants and obligations required by this Agreement to be
performed or complied with by Seller or Tioga at or before the Closing.

7.3Officer’s Certificate

.  Seller shall have delivered to Buyer at the Closing an officer’s certificate,
dated as of the Closing Date, certifying as to the matters set forth in
Section 7.1 and Section 7.2.

7.4Orders and Laws

.  There shall not be (a) any Law restraining, enjoining or otherwise
prohibiting or making illegal the consummation of the transactions contemplated
by this Agreement or (b) any Proceeding by a Person that is not an Affiliate of
any of the Parties seeking monetary damages in excess of $1,000,000 in
connection with the transactions contemplated hereby.

7.5Closing Deliverables

.  Seller shall have delivered, or be ready, willing and able to deliver, the
items required to be delivered by Seller pursuant to Section 2.4.

7.6Indebtedness; Distributions

.  Seller shall have fully complied (or be ready, willing and able to fully
comply) with its obligations under Section 6.1(a).

7.7Water PSA Closing

.  Each of the conditions precedent to the consummation of the closing under the
Water PSA has been satisfied by the parties thereto, and the parties thereto are

43

--------------------------------------------------------------------------------

 

ready, willing and able to (and do) close the transactions contemplated under
the Water PSA immediately following the Closing of the transactions contemplated
hereby.

7.8Side Letter

.  The Side Letter shall remain in full force as to Tioga and shall not have
been revoked by Tioga.

Article VIII
SELLER’S CONDITIONS TO CLOSING

The obligation of Seller to consummate the Closing is subject to the fulfillment
of each of the following conditions (except to the extent waived in writing by
Seller in its sole discretion):

8.1Representations and Warranties

.  The representations and warranties made by Buyer in Article V (disregarding
all materiality qualifications contained therein) (a) shall be true and correct
on and as of the Closing Date as though made on and as of the Closing Date
(other than those representations and warranties that speak to an earlier date)
and (b) in the case of representations and warranties that speak as to an
earlier date, such representations and warranties (disregarding all materiality
qualifications contained therein) shall be true and correct as of such earlier
date, except in the case of the foregoing clause (a) and clause (b), for any
representations and warranties other than Fundamental Representations (which
must be true and correct in all material respects), where the failure to be true
and correct would not have or reasonably be expected to have a material adverse
effect on the ability of Buyer to consummate the transactions contemplated
hereby.

8.2Performance

.  Buyer shall have performed and complied, in all material respects, with the
agreements, covenants and obligations required by this Agreement to be so
performed or complied with by Buyer at or before the Closing.

8.3Officer’s Certificate

.  Buyer shall have delivered to Seller at the Closing a certificate of an
officer of Buyer, dated as of the Closing Date, certifying as to the matters set
forth in Section 8.1 and Section 8.2.

8.4Orders and Laws

.  There shall not be (a) any Law restraining, enjoining or otherwise
prohibiting or making illegal the consummation of the transactions contemplated
by this Agreement or (b) any Proceeding by a Person that is not an Affiliate of
any of the Parties seeking monetary damages in excess of $1,000,000 in
connection with the transactions contemplated hereby.

8.5Closing Deliverables

.  Buyer shall have delivered, or be ready, willing and able to deliver, the
items required to be delivered by Buyer pursuant to Section 2.5.

8.6Water PSA Closing

.  Each of the conditions precedent to the consummation of the closing under the
Water PSA has been satisfied by the parties thereto, and the parties thereto are
ready, willing and able to (and do) close the transactions contemplated under
the Water PSA immediately following the Closing of the transactions contemplated
hereby.

8.7Side Letter

.  The Side Letter shall remain in full force as to Tioga and shall not have
been revoked by Tioga.

44

--------------------------------------------------------------------------------

 

Article IX
TERMINATION

9.1Right of Termination

.  Prior to Closing, this Agreement may be terminated:

(a)By written consent of Seller and Buyer;

(b)By Seller or Buyer if the Closing has not occurred before 90 days after the
date hereof (the “Outside Date”);

(c)By Seller or Buyer if consummation of the transactions contemplated by this
Agreement is enjoined, prohibited or otherwise restrained by the terms of any
Law;

(d)By Seller if satisfaction of any of the conditions in Article VIII on or
prior to the Outside Date is or becomes impossible (other than through failure
of Seller to comply with its obligations under this Agreement); or  

(e)By Buyer if satisfaction of any of the conditions in Article VII on or prior
to the Outside Date is or becomes impossible (other than through failure of
Buyer to comply with its obligations under this Agreement).

A Party shall not have the right to terminate this Agreement under Section
9.1(b), Section 9.1(d) or Section 9.1(e) if it is then in Willful Breach of this
Agreement.

9.2Effect of Termination

.

(a)If any Party terminates this Agreement pursuant to Section 9.1, all
obligations and liabilities of the Parties under this Agreement shall terminate
and become void and no Party shall have any further rights against the other
Parties by virtue of this Agreement for breach of any representation, warranty,
covenant or agreement, except as provided in Sections 9.2(b) and 9.2(c);
provided, however, that the terms of (and rights and obligations under) this
Section 9.2, Section 9.3, Article I, Article X and Article XI (other than
Section 11.3 and Section 11.12) shall remain in full force and effect and
survive any termination of this Agreement.  Upon the termination of this
Agreement, Seller shall be free immediately to enjoy all rights of ownership of
Tioga, the Hydrocarbon Gathering Company, the Tioga Company Interests, the
Hydrocarbon Company Interests and the Hydrocarbon Gathering Assets and to sell,
transfer, encumber or otherwise dispose of the same to any Person without any
restriction under this Agreement.

(b)If at the time this Agreement is terminated pursuant to Section 9.1(b) or
Section 9.1(d) or Seller has the right to terminate this Agreement pursuant to
Section 9.1(b) or Section 9.1(d) and (in either case) Buyer is in Willful Breach
(or Water Buyer is in “Willful Breach” under the Water PSA and Seller has
elected to terminate the Water PSA), then Seller shall be entitled to, at its
option:

(i)terminate this Agreement and seek recovery of its damages up to an amount
equal to 10% of the Base Purchase Price; or

45

--------------------------------------------------------------------------------

 

(ii)other than if Seller has the right to terminate this Agreement under Section
9.1(b) and Water Buyer is in Willful Breach under the Water PSA and Seller has
elected to terminate the Water PSA, seek specific performance of this Agreement;
provided that if Seller’s suit for specific performance fails, with no further
opportunity for appeal or Seller makes an irrevocable election not to appeal,
then at such time Seller shall have the right to elect the recovery set forth in
Section 9.2(b)(i).

(c)If at the time this Agreement is terminated pursuant to Section 9.1(b) or
Section 9.1(e) or Buyer has the right to terminate this Agreement pursuant to
Section 9.1(b) or Section 9.1(e) and (in either case) Seller is in Willful
Breach or is in “Willful Breach” under the Water PSA and Water Buyer has elected
to terminate the Water PSA, then Buyer shall be entitled to, at its option:

(i)terminate this Agreement and seek recovery of its damages up to an amount
equal to 10% of the Base Purchase Price; or

(ii)other than if Buyer has the right to terminate this Agreement under Section
9.1(b) and Seller is in Willful Breach under the Water PSA and Water Buyer has
elected to terminate the Water PSA, seek specific performance of this Agreement;
provided that if Buyer’s suit for specific performance fails, with no further
opportunity for appeal or Buyer makes an irrevocable election not to appeal,
then at such time Buyer shall have the right to elect the recovery set forth in
Section 9.2(c)(i).

9.3Return of Documentation

.  Upon termination of this Agreement, Buyer shall return to Seller all original
(and destroy all copies of) title, engineering, geological and geophysical data,
environmental assessments and reports, maps and other information furnished by
or on behalf of Seller to Buyer or prepared by or on behalf of Buyer in
connection with its due diligence investigation of Tioga, the Hydrocarbon
Gathering Company, the Hydrocarbon Company Interests and the Hydrocarbon
Gathering Assets, and an officer of Buyer shall certify same to Seller in
writing.

9.4Confidentiality

.  The Confidentiality Agreement between Summit Midstream Partners, LP and Hess
Infrastructure Partners LP dated November 12, 2018 (the “Confidentiality
Agreement”) shall terminate on the Closing Date unless this Agreement is
terminated pursuant to Article IX, in which case the Confidentiality Agreement
shall remain in full force and effect.

Article X
LIMITATIONS ON LIABILITY, WAIVERS AND ARBITRATION

10.1Survival of Representations, Warranties and Agreements

.  The representations and warranties of Seller and Buyer set forth in this
Agreement and the right of an indemnified Person to assert any Claim for
indemnification related thereto or for any other Loss pursuant to this Article X
shall survive Closing for 12 months, after which applicable date and time no
Claims for indemnification may be asserted, regardless of when such right arose;
provided that, notwithstanding the foregoing, the representations and warranties
set forth in (a) Sections 3.1, 3.2, 3.3, 3.4(a), 3.16, 4.1, 4.2, 4.3, 4.4(a),
5.1, 5.2, 5.6 and 5.7 (the “Fundamental Representations”) shall survive the
Closing indefinitely, (b) the representations and warranties in Section 3.12
shall

46

--------------------------------------------------------------------------------

 

survive the Closing for two years, (c) the representations and warranties in
Sections 3.13, 3.17, 4.5 and 5.8 shall survive the Closing until 60 days
following the expiration of the applicable statute of limitations, including any
extension thereof, with respect to the particular matter that is the subject
matter thereof, and (d) each of the representations and warranties in Section
5.9 shall survive the Closing until the expiration of the survival period of the
applicable representation and warranty of Seller that is the subject
thereof.  The covenants and agreements (other than the covenants and agreements
contained in Section 6.2) of the Parties contained in this Agreement shall
survive the Closing in accordance with their terms; provided, that the covenants
and agreements contained in Section 6.2 shall survive the Closing until 60 days
following the expiration of the applicable statute of limitations, including any
extension thereof; provided further, that the right of any Party to make a claim
for breach of any covenant of a Party that is to be performed or satisfied on or
prior to the Closing shall survive until the first anniversary of the Closing
Date.  Seller’s indemnification obligations with respect to (i) Section 10.2(d)
shall survive the Closing until 60 days following the expiration of the
applicable statute of limitations, including any extension thereof, with respect
to the particular matter that is the subject matter thereof, (ii) Sections
10.2(f), 10.2(g), 10.2(h) and 10.2(i) shall survive the Closing for two years
and (iii) Section 10.2(e) shall survive Closing indefinitely.

10.2Indemnification of Buyer and the Hydrocarbon Gathering Company by Seller

.  Subject to the limitations on recourse and recovery set forth in this
Article X, from and after the Closing, Seller will indemnify, defend and hold
harmless Buyer, Tioga, the Hydrocarbon Gathering Company and their respective
Affiliates from and against any and all Losses imposed upon or incurred after
the Closing in connection with, arising out of or resulting from:

(a)the inaccuracy or breach of any representation or warranty made by Seller in
Article III or in the certificate delivered by Seller pursuant to Section 7.3
(each such inaccuracy or breach, a “Company Warranty Breach”);

(b)the inaccuracy or breach of any representation or warranty made by Seller in
Article IV or in the certificate delivered by Seller pursuant to Section 7.3
(each such inaccuracy or breach, a “Seller Warranty Breach”);

(c)any nonfulfillment or breach by Seller, Tioga or the Hydrocarbon Gathering
Company of any covenant or agreement made by Seller, Tioga or the Hydrocarbon
Gathering Company under this Agreement;

(d)any and all Seller Taxes;

(e)the Special Liabilities;

(f)all Claims asserted by any employee of Seller or its Affiliates or any other
Person for illness, personal injury or death relating or attributable to the
ownership or operation of the Hydrocarbon Gathering Assets prior to the Closing;

(g)any offsite waste disposal (including the disposal of any Hazardous
Materials) to properties other than the Hydrocarbon Gathering Assets occurring
prior to the Closing;

47

--------------------------------------------------------------------------------

 

(h)any criminal (but not civil) liabilities, including criminal (but not civil)
fines, sanctions or penalties, imposed or assessed as a result of the ownership,
operation or use of the Hydrocarbon Gathering Assets prior to the Closing; and

(i)the Willful Misconduct of Tioga, the Hydrocarbon Gathering Company or any of
their Affiliates with respect to operation of the Hydrocarbon Gathering Assets
prior to Closing;

provided that solely for purposes of determining the amount of any Losses under
subsections (a) and (b) above, any qualification or exception contained therein
relating to materiality (including Material Adverse Effect) shall be
disregarded.

10.3Indemnification of Seller by Buyer

.  Subject to the limitations on recourse and recovery set forth in this
Article X, from and after the Closing, Buyer shall indemnify, defend and hold
harmless Seller and its Affiliates from and against any and all Losses imposed
upon or incurred after the Closing in connection with, arising out of or
resulting from:

(a)the inaccuracy or breach of any representation or warranty made by Buyer in
Article V or in the certificate delivered by Buyer pursuant to Section 8.3 (each
such inaccuracy or breach, a “Buyer Warranty Breach”);

(b)any nonfulfillment or breach by Buyer of any covenant or agreement made by
Buyer under this Agreement; and

(c)any and all liabilities associated with the Hydrocarbon Gathering Business
(except to the extent Seller as of such time has an indemnity obligation to
Buyer with respect thereto);

provided that solely for purposes of determining the amount of any Losses under
subsection (a) above, any qualification or exception contained therein relating
to materiality (including Material Adverse Effect) shall be disregarded.

10.4Limitations

.

(a)Except for a Warranty Breach with respect to a Fundamental Representation or
Sections 3.13, 3.17, 4.5 or 5.8, if any Claim for indemnification by Buyer,
Tioga, the Hydrocarbon Gathering Company and their respective Affiliates or
Seller relating to any Warranty Breach that is subject to indemnification under
Sections 10.2(a), 10.2(b) or 10.3(a) results in aggregate Losses that do not
exceed $25,000 then such Losses shall not be deemed to be Losses under this
Agreement and shall not be eligible for indemnification under this Article X.

(b)Except for a Company Warranty Breach or Seller Warranty Breach with respect
to a Fundamental Representation or Sections 3.13, 3.17 or 4.5, Buyer, Tioga, the
Hydrocarbon Gathering Company and their respective Affiliates shall be entitled
to be indemnified pursuant to Sections 10.2(a) or 10.2(b) for Losses incurred
for any Company Warranty Breach or Seller Warranty Breach (excluding any item or
Loss below the threshold listed in Section 10.4(a)) only if and to the extent
that the aggregate amount of all such Losses exceeds 1% of the Base

48

--------------------------------------------------------------------------------

 

Purchase Price, subject to the other limitations on recovery and recourse set
forth in this Agreement.

(c)Except for a Company Warranty Breach or Seller Warranty Breach with respect
to a Fundamental Representation or Sections 3.13, 3.17 or 4.5, Seller’s
liability under Sections 10.2(a) and 10.2(b) will be limited, in the aggregate,
to 15% of the sum of (i) the Base Purchase Price plus (ii) the difference
between (A) the “Base Purchase Price” under the Water PSA minus (B) the
aggregate amounts paid by Seller under Sections 10.2(a) and 10.2(b) of the Water
PSA.  Under no circumstance will Seller’s liability for any Losses under
Section 10.2 (other than liability for Losses under Section 10.2(a) for breach
of the representations and warranties in Section 3.13, Section 10.2(c) for
breach of the covenants and agreements in Section 6.2 or under Section 10.2(d)
or Section 10.2(e)), including Losses with respect to a Fundamental
Representation or Sections 3.12, 3.17 or 4.5, exceed the value of the proceeds
received by Seller in the transactions contemplated by this Agreement.  Except
for a Company Warranty Breach or Seller Warranty Breach with respect to a
Fundamental Representation or Sections 3.13, 3.17 or 4.5, in no event shall
Seller’s aggregate liability under Sections 10.2(a) and 10.2(b) and Sections
10.2(a) and 10.2(b) of the Water PSA exceed, in the aggregate, 15% of the sum of
(x) the Base Purchase Price plus (y) the “Base Purchase Price” under the Water
PSA.

(d)No indemnifying Person shall be liable for any Losses that are subject to
indemnification under Sections 10.2 or 10.3 unless a written demand for
indemnification under this Agreement is delivered by the indemnified Person to
the indemnifying Person with respect thereto prior to 5:00 P.M. Central Time on
the final date pursuant to Section 10.1, to assert a Claim for indemnification
on the basis asserted in such written demand.  Notwithstanding the foregoing,
any Claim for indemnification under this Agreement that is brought prior to such
time will survive until such matter is resolved.

(e)Notwithstanding anything to the contrary contained in this Agreement, under
no circumstances shall any Party be entitled to double recovery under this
Agreement, and to the extent a Party is compensated for a matter through any
adjustment to the Base Purchase Price or any third party recovery or insurance
recovery actually received, such Party shall not have a separate right to
indemnification for such matter.

10.5Claims Procedures

.

(a)Promptly after receipt by any indemnified Person of notice of the
commencement or assertion of any Claim or Proceeding by a non-Affiliate third
party or circumstances which, with the lapse of time, such indemnified Person
believes is likely to give rise to a Claim or Proceeding by a non-Affiliate
third party or of facts causing any indemnified Person to believe it has a Claim
for indemnification hereunder (an “Asserted Liability”), such indemnified Person
shall give written notice thereof (the “Claims Notice”) to the relevant
indemnifying Person as promptly as reasonably practicable under the
circumstances, provided that in any event, such indemnified Person shall give
the Claims Notice to the indemnifying Person no later than 20 days after
becoming aware of such Asserted Liability.  So long as the Claims Notice is
given within the applicable survival period set forth in Section 10.1, the
failure to so notify the indemnifying Person shall not relieve the indemnifying
Person of its obligations or liability hereunder, except to the extent such
failure shall have actually prejudiced the indemnifying Person.  The Claims
Notice

49

--------------------------------------------------------------------------------

 

shall describe the Asserted Liability in reasonable detail, shall indicate the
amount (estimated, if necessary) of the Loss that has been or may be suffered,
shall include a copy of all papers (if any) served with respect to the Claim or
Proceeding and shall identify the specific basis under this Agreement for the
Asserted Liability.  The indemnified Person and the indemnifying Person agree to
keep each other reasonably appraised of any additional information obtained by
such Person concerning any Asserted Liability.

(b)As to an Asserted Liability arising from a non-Affiliate third party action,
the indemnifying Person shall be, subject to the limitations set forth in this
Section 10.5, entitled to assume control of and appoint lead counsel for such
defense only for so long as it conducts such defense with reasonable
diligence.  The indemnifying Person shall keep the indemnified Persons advised
of the status of such non-Affiliate third party action and the defense thereof
on a reasonably current basis and shall consider in good faith the
recommendations made by the indemnified Persons with respect thereto.  If the
indemnifying Person assumes the control of the defense of any non-Affiliate
third party action in accordance with the provisions of this Section 10.5, the
indemnified Person shall be entitled to participate in the defense of any such
non-Affiliate third party action and any applicable settlement thereof and to
employ, at its expense, separate counsel of its choice for such purpose, it
being understood, however, that the indemnifying Person shall continue to
control such defense or such settlement; provided that notwithstanding the
foregoing, the indemnifying Person shall pay the reasonable costs and expenses
of such defense (including reasonable attorneys’ fees and expenses) of the
indemnified Persons if (x) the indemnified Person’s outside counsel shall have
reasonably concluded and advised in writing (with a copy to the indemnifying
Person) that there are defenses available to such indemnified Person that are
different from or additional to those available to the indemnifying Person, or
(y) the indemnified Person’s outside counsel shall have advised in writing (with
a copy to the indemnifying Person) the indemnified Person that there is a
conflict of interest that would make it inappropriate under applicable standards
of professional conduct to have common counsel for the indemnifying Person and
the indemnified Person.  Notwithstanding the foregoing, the indemnifying Person
shall obtain the prior written consent of the indemnified Person before entering
into any settlement, compromise, admission or acknowledgement of the validity of
such Asserted Liability if the settlement requires an admission of guilt or
wrongdoing on the party of the indemnified Person, subjects the indemnified
Person to criminal liability or does not unconditionally release the indemnified
Person from all liabilities and obligations with respect to such Asserted
Liability or the settlement imposes injunctive or other equitable relief
against, or any continuing obligation or payment requirement on, the indemnified
Person.  If the indemnifying Person does not elect to assume control of the
defense of such non-Affiliate third party action, then the indemnified Person
shall have the right to defend against such non-Affiliate third party action at
the sole cost and expense of the indemnifying Person, with counsel of the
indemnifying Person’s choosing (subject to the right of the indemnifying Person
to elect to control the defense of such non-Affiliate third party action at any
time prior to settlement or final determination thereof).  Any settlement of
such non-Affiliate third party action by the indemnified Person shall require
the consent of the indemnifying Person (which shall not be unreasonably
withheld, conditioned or delayed), unless the settlement is solely for money
damages and results in a final resolution.

(c)Each Party shall cooperate in the defense or prosecution of any Asserted
Liability arising from a non-Affiliate third party action and shall furnish or
cause to be furnished such records, information and testimony (subject to any
applicable confidentiality agreement), and

50

--------------------------------------------------------------------------------

 

attend such conferences, discovery proceedings, hearings, trials or appeals as
may be reasonably requested in connection therewith.

10.6Waiver of Other Representations

.

(a)NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, ABSENT ACTUAL
(BUT NOT CONSTRUCTIVE) FRAUD, IT IS THE EXPLICIT INTENT OF EACH PARTY, AND THE
PARTIES HEREBY AGREE, THAT NEITHER SELLER, TIOGA NOR ANY OF THEIR AFFILIATES OR
THEIR RESPECTIVE REPRESENTATIVES HAS MADE OR IS MAKING ANY REPRESENTATION OR
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING ANY IMPLIED
REPRESENTATION OR WARRANTY AS TO THE CONDITION, MERCHANTABILITY, USAGE,
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE
HYDROCARBON COMPANY INTERESTS, THE HYDROCARBON GATHERING ASSETS, TIOGA OR THE
HYDROCARBON GATHERING COMPANY, OR ANY PART THEREOF, EXCEPT THOSE REPRESENTATIONS
AND WARRANTIES EXPRESSLY CONTAINED IN ARTICLE III AND ARTICLE IV.  

(b)EXCEPT THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED IN ARTICLE
III AND ARTICLE IV, ABSENT ACTUAL (BUT NOT CONSTRUCTIVE) FRAUD, SELLER’S
HYDROCARBON COMPANY INTERESTS ARE BEING TRANSFERRED THROUGH THE SALE OF THE
HYDROCARBON COMPANY INTERESTS “AS IS, WHERE IS, WITH ALL FAULTS,” AND SELLER,
TIOGA AND THEIR AFFILIATES AND THEIR RESPECTIVE REPRESENTATIVES EXPRESSLY
DISCLAIM ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR
IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF TIOGA, THE HYDROCARBON
GATHERING COMPANY AND THE HYDROCARBON GATHERING ASSETS OR THE PROSPECTS
(FINANCIAL OR OTHERWISE), RISKS AND OTHER INCIDENTS OF TIOGA, THE HYDROCARBON
GATHERING COMPANY AND THE HYDROCARBON GATHERING ASSETS.

10.7Waiver of Remedies

.

(a)Other than for instances of actual fraud or under the other Transaction
Documents and, without limiting the generality of the following with respect to
the liability of Seller, excluding any Claims between Tioga and the Hydrocarbon
Gathering Company, the Parties hereby agree that from and after Closing no Party
shall have any liability, and no Party nor any of their respective Affiliates
shall make any Claim, for any Loss or any other matter, under, relating to or
arising out of this Agreement (including breach of representation, warranty,
covenant or agreement) or any other Contract or other matter delivered pursuant
hereto, or the transactions contemplated hereby, whether based on contract,
tort, strict liability, other Laws or otherwise, except for a claim for
indemnification pursuant to Article X, and, in the case of Section 6.14, the
exercise of the right to enforce specific performance specified in Section
11.12.

(b)NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, EXCEPT IN THE
CASE OF ACTUAL FRAUD, NO PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE FOR THE
FOLLOWING (“NON-REIMBURSABLE

51

--------------------------------------------------------------------------------

 

DAMAGES”): SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR INDIRECT
DAMAGES (INCLUDING ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES, OR
LOST OR DELAYED BUSINESS BASED ON VALUATION METHODOLOGIES ASCRIBING A DECREASE
IN VALUE TO TIOGA OR THE HYDROCARBON GATHERING COMPANY, ON THE BASIS OF A
MULTIPLE OF A REDUCTION IN A MULTIPLE-BASED OR YIELD-BASED MEASURE OF FINANCIAL
PERFORMANCE), WHETHER BASED ON CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR
OTHERWISE AND WHETHER OR NOT ARISING FROM THE OTHER PARTY’S OR ANY OF ITS
AFFILIATES’ SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER
FAULT; PROVIDED, HOWEVER, ANY AMOUNTS PAYABLE TO NON-AFFILIATE THIRD PARTIES
PURSUANT TO A CLAIM BY A NON-AFFILIATE THIRD PARTY SHALL NOT BE DEEMED
NON-REIMBURSABLE DAMAGES.

10.8Access to Information and Assets; Transition of Operations

.  

(a)Until the earlier of the Closing or the termination of this Agreement, at all
reasonable times, Seller will (and will cause Tioga and the Hydrocarbon
Gathering Company to), to the fullest extent permissible under applicable Laws
and Contracts of Tioga and the Hydrocarbon Gathering Company, make available to
Buyer and Buyer’s authorized Representatives (i) for examination as Buyer may
reasonably request, the Hydrocarbon Gathering Assets, including all of the
books, records, documents, instruments, accounts, correspondence, writings,
evidences of title and other papers and electronic files relating to the
Hydrocarbon Gathering Business or the Hydrocarbon Gathering Assets (other than
any income Tax records of Seller) in Seller’s or Seller’s Affiliates’ possession
or the possession of Tioga or the Hydrocarbon Gathering Company (the “Records”)
and the Assets and (ii) access to the relevant employees of and data held by the
Summit Companies as is necessary for Buyer to fully transition operation of the
Hydrocarbon Gathering Business (including its operation independent of the
services and assets covered by the Operations Services) from Seller to Buyer by
the Closing Date; provided, that Buyer shall not unreasonably interfere with the
day‑to‑day operations of the business of Tioga or the Hydrocarbon Gathering
Company and shall provide written notice to Seller at least two Business Days
prior to any site visit on the Hydrocarbon Gathering Assets by Buyer or Buyer’s
authorized Representatives. Buyer’s examination shall not include any invasive
sampling or testing or analysis without the prior written consent of Seller,
which consent can be withheld in Seller’s sole discretion.  All such
examinations conducted by Buyer or any Representative of Buyer shall be
conducted at Buyer’s sole cost, risk and expense.  Upon completion of Buyer’s
examination, Buyer shall at its sole cost and expense and without any cost or
expense to Seller or its Affiliates (i) repair all damage done to the
Hydrocarbon Gathering Assets in connection with Buyer’s and/or any of Buyer’s
Representatives’ examinations, (ii) restore the Hydrocarbon Gathering Assets to
the approximate same condition as, or better condition than, they were prior to
commencement of any such examinations and (iii) remove all equipment, tools and
other property brought onto the Hydrocarbon Gathering Assets in connection with
such examinations. Any disturbance to the Hydrocarbon Gathering Assets resulting
from such examinations will be promptly corrected by Buyer at Buyer’s sole cost
and expense.

(b)After the Closing Date, Tioga, the Hydrocarbon Gathering Company, Seller and
Buyer shall grant each other (or their respective designees), and Buyer shall
cause the

52

--------------------------------------------------------------------------------

 

Hydrocarbon Gathering Company to grant to Seller (or its designee), access at
all reasonable times to the Records, and shall afford such party the right (at
such party’s expense) to take extracts therefrom and to make copies thereof, to
the extent reasonably necessary to implement the provisions of, or to
investigate or defend any Claims regarding Taxes with respect to Tioga and the
Hydrocarbon Gathering Company.  Buyer shall maintain, and shall cause the
Hydrocarbon Gathering Company to maintain, the Records until the fifth
anniversary of the Closing Date.

(c)Buyer and its Representatives shall abide by Seller’s, Tioga’s, the
Hydrocarbon Gathering Company’s and any non-Party operator’s safety rules
provided to Buyer while conducting its evaluation of the Hydrocarbon Gathering
Assets in accordance with this Section 10.8, including any environmental or
other inspection of the Hydrocarbon Gathering Assets.  Except for any matters
discovered by Buyer or its Representatives which, if known or discovered prior
to the date hereof would have been required to have been listed on Schedule 3.12
or another Schedule to this Agreement, Buyer hereby defends, indemnifies and
holds harmless the Seller Group from and against any and all Claims arising out
of, resulting from or relating to any field visit, environmental assessment or
other activity conducted by Buyer or any of its Representatives with respect to
the Hydrocarbon Gathering Assets.  Such indemnity obligation shall apply even if
such Claims arise out of, result from or relate to the sole, joint or concurrent
negligence, strict liability or other fault of any member of the Seller Group or
its Representatives, but excluding in each case, Claims arising out of,
resulting from or relating to the gross negligence or willful misconduct of any
member of the Seller Group or its Representatives.  

10.9Dispute Resolution and Arbitration

.

(a)Except with respect to the establishment of the Purchase Price as set forth
in Section 2.6, in the event of any dispute, controversy or Claim among the
Parties, or any of them, arising out of or relating to this Agreement, or the
breach or invalidity thereof (including the enforcement of the process required
by Section 2.6) (collectively, a “Dispute”), the Parties shall attempt in the
first instance to resolve such Dispute through consultations between senior
management of the Parties.  The Parties agree to attempt to resolve all Disputes
arising hereunder promptly, equitably and in a good faith manner.  The Parties
further agree to provide each other with reasonable access during normal
business hours to any and all non-privileged records, information and data
pertaining to such Dispute, upon reasonable advance notice.

(b)If such consultations do not result in a resolution of the Dispute within 30
Business Days after written notice by a Party to the other Parties describing
the Dispute and requesting resolution, then the Dispute may be submitted by any
Party to binding arbitration pursuant to the terms of Section 10.10,
irrespective of the magnitude thereof, the amount in dispute or whether such
Dispute would otherwise be considered justifiable or ripe for resolution by any
court or arbitral tribunal, by giving written notice thereof to the other
Parties; provided, however, that in no event shall a Party have the right to
submit the Dispute to arbitration if the institution of legal or equitable
proceedings based on such Dispute would be barred by any applicable statute of
limitations or Section 10.1.

(c)Any Dispute shall be resolved exclusively and finally by binding arbitration
in accordance with the provisions of Section 10.10.

53

--------------------------------------------------------------------------------

 

10.10Arbitration Procedures

.

(a)Any Party electing to initiate arbitration of a Dispute shall designate its
nomination for an arbitrator in its notice to the other Party electing to submit
the Dispute to arbitration.  Each Party receiving such notice shall, within ten
Business Days thereafter, by return written notice to all Parties, state whether
it will accept such nomination, or decline to accept it and designate its
nomination for an arbitrator.  One arbitrator shall control the proceedings if
such nomination of an arbitrator is accepted by all Parties or if the receiving
Party fails to nominate an arbitrator within the required ten Business Day
period.  If the receiving Party timely nominates an arbitrator, the arbitral
tribunal shall consist of three arbitrators, with one arbitrator being selected
by Seller and one arbitrator being selected by Buyer, within five Business Days
after the expiration of the ten-Business Day period reference above, and the two
selected arbitrators choosing a third arbitrator, which third arbitrator must be
a Person with the requisite knowledge and experience to make a fair and informed
determination with respect to the matter in dispute, which Person shall not be
an Affiliate of any Party, nor an employee, director, officer, shareholder,
owner, partner, agent or a contractor of any Party or of any Affiliate of any
Party, either presently or at any time during the previous two years.  In the
event the arbitrators fail to appoint the third arbitrator within 30 days (or
such longer time period as agreed to by the Parties) after they have accepted
their appointment, the third arbitrator (meeting the qualifications specified in
the preceding sentence) shall be appointed by the Houston office of the American
Arbitration Association within ten Business Days after the expiration of such
30-day period.  The arbitration shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as
supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United Stated
Code).  If there is an inconsistency between Section 10.10 and the Commercial
Arbitration Rules (the “Rules”) or the Federal Arbitration Act, the provisions
of this Section 10.10 shall prevail.

(b)Within ten Business Days after the selection of the arbitrator(s), each Party
shall submit to the arbitrator(s) such Party’s position with respect to the
Dispute, which such position statement shall not conflict with the terms and
conditions of this Agreement, together with supporting data, if any.  Within 30
days after the position statements are submitted, the arbitrator(s) shall hold a
hearing during which the Parties may present evidence in support of their
respective proposals.  The arbitrator(s) may also order discovery pursuant to
the Rules.  The arbitrator(s) (by majority rule if there are three arbitrators)
will determine the outcome of the Dispute.  The cost of the arbitration shall be
split between the Parties equally and each Party shall pay for one‑half of the
costs.

(c)The place of arbitration shall be Houston, Texas, unless in any particular
case the Parties agree upon a different venue.

(d)The arbitrator(s) shall have no right or authority to grant or award
Non-Reimbursable Damages, except as permitted by Section 10.7(b).

(e)Any decision of the arbitrator(s) pursuant to this Section 10.10 shall be
final and binding upon the Parties and shall be reached within 90 days after
proposals for resolution of the Dispute have been submitted (or such longer time
period as agreed to by the Parties).  The Parties agree that the arbitral award
may be enforced against the Parties to the arbitration

54

--------------------------------------------------------------------------------

 

proceeding or their assets wherever they may be found and that a judgment upon
the arbitral award may be entered in any court having competent jurisdiction
thereof.  The Parties expressly submit to the jurisdiction of any such
court.  The Parties hereby waive, to the extent permitted by Law, any rights to
appeal or to review of such award by any court or tribunal.

(f)When any Dispute occurs and is the subject of consultations or arbitration,
the Parties shall continue to make payments of undisputed amounts in accordance
with this Agreement, and the Parties shall otherwise continue to exercise their
rights and fulfill their respective obligations under this Agreement.

(g)Consolidation of Arbitration.  To the extent that any arbitration is
commenced pursuant to this Agreement and the Dispute alleged in such arbitration
proceeding relates to any matters that would be covered by the guarantee
delivered by Summit Midstream Partners, LP in favor of Buyer as of the Execution
Date, the Parties agree that any arbitration proceeding commenced pursuant to
such guarantee shall be consolidated with such arbitration proceeding commenced
pursuant to this Agreement into a single proceeding before the arbitrator(s)
appointed in accordance with this Section 10.10. This Section 10.10(g) is
expressly intended to afford the arbitrator(s) under such guarantee and/or this
Agreement greater flexibility and discretion to consolidate related arbitration
claims and proceedings as it deems appropriate, so that related claims and
proceedings may be combined within a single proceeding, than is otherwise
afforded under the Rules.

10.11Losses

.  The Losses giving rise to any indemnification obligation hereunder shall be
limited to the Losses suffered by the indemnified Persons.  The amount of any
Losses for which any of Buyer, Tioga, the Hydrocarbon Gathering Company or any
of their respective Affiliates is entitled to indemnification under this
Agreement or in connection with or with respect to the transactions contemplated
by this Agreement shall be reduced by any corresponding insurance proceeds
actually received by such indemnified Person from any of the insurance policies
listed on Schedule 3.22.

10.12Tax Treatment

.  To the extent permitted by applicable Law, Buyer and Seller agree to report
each indemnification payment made under this Article X in respect of a Loss as
an adjustment to the Purchase Price for U.S. federal and applicable state income
Tax purposes.

10.13Express Negligence

.  THE PARTIES INTEND THAT THE INDEMNITIES SET FORTH IN THIS ARTICLE X (AND
ELSEWHERE IN THIS AGREEMENT) BE CONSTRUED AND APPLIED AS WRITTEN IN THIS
AGREEMENT, NOTWITHSTANDING ANY RULE OF CONSTRUCTION TO THE CONTRARY.  WITHOUT
LIMITING THE FOREGOING, SUCH INDEMNITIES WILL APPLY NOTWITHSTANDING ANY STATE’S
“EXPRESS NEGLIGENCE” OR SIMILAR RULE THAT WOULD DENY COVERAGE BASED ON AN
INDEMNIFIED PARTY’S SOLE OR CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, EXCLUDING
ANY PARTY’S OR ANY OF ITS AFFILIATES’ GROSS NEGLIGENCE.  IT IS THE INTENT OF THE
PARTIES THAT, TO THE EXTENT PROVIDED ABOVE, THE INDEMNITIES SET FORTH IN THIS
ARTICLE X (AND ELSEWHERE IN THIS AGREEMENT) WILL APPLY TO AN INDEMNIFIED PARTY’S
SOLE OR CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, BUT EXCLUDING ANY

55

--------------------------------------------------------------------------------

 

PARTY’S OR ANY OF ITS AFFILIATES’ GROSS NEGLIGENCE.  THE PARTIES AGREE THAT THIS
PROVISION IS “CONSPICUOUS” FOR PURPOSES OF ALL STATE LAWS.

Article XI
MISCELLANEOUS

11.1Notices

.

(a)Unless this Agreement specifically requires otherwise, any notice, demand or
request provided for in this Agreement, or served, given or made in connection
with it, shall be in writing and shall be deemed properly served, given or made
if delivered in person or sent by electronic e-mail delivery (including delivery
of a document in Portable Document Format) (provided that for notices sent by
e-mail that confirmation of receipt of such e-mail is requested and received,
excluding automatic-read receipts, and which confirmation shall be provided
reasonably promptly following receipt), by registered or certified mail, postage
prepaid or by a nationally recognized overnight courier service that provides a
receipt of delivery, in each case, to the Parties at the addresses specified
below:

If to Seller, to:

Meadowlark Midstream Company, LLC
5910 N. Central Expressway, Suite 350
Dallas, TX 75206
Attn: Brock Degeyter
E-mail:  bdegeyter@summitmidstream.com

If to Tioga or to the Hydrocarbon Gathering Company prior to Closing, to:

Tioga Midstream, LLC
5910 N. Central Expressway, Suite 350
Dallas, TX 75206
Attn: Brock Degeyter
E-mail:  bdegeyter@summitmidstream.com

If to Buyer (or to the Hydrocarbon Gathering Company from and after the
Closing), to:

Hess North Dakota Pipelines LLC
1501 McKinney Street
Houston, TX 77010
Attn: Michael Frailey
E-mail: michael.frailey@hess.com

with a copy (which shall not constitute notice) to:

56

--------------------------------------------------------------------------------

 

Hess North Dakota Pipelines LLC
1501 McKinney Street
Houston, TX 77010
Attn: J. Chad Newton
E-mail: cnewton@hess.com

or at such other address as a Party may designate by written notice to the other
Parties in the manner provided in this Section 11.1.

(b)Notice given by personal delivery, mail or overnight courier pursuant to this
Section 11.1 shall be effective upon physical receipt if such date is a Business
Day and if received before 5:00 P.M. Central Time, or the next succeeding
Business Day if received after 5:00 P.M. Central Time on any Business Day or
during a non-Business Day.  Notice given by electronic transmission pursuant to
this Section 11.1 shall be effective as of the date of confirmed delivery if
delivered before 5:00 P.M. Central Time on any Business Day or the next
succeeding Business Day if confirmed delivery is after 5:00 P.M. Central Time on
any Business Day or during any non-Business Day.

11.2Entire Agreement

.  This Agreement, the Exhibits and Schedules hereto, together with the Water
PSA, the Confidentiality Agreement and the Transaction Documents, supersede all
prior discussions, understanding, negotiations and agreements, whether oral or
written, between the Parties and/or their respective Affiliates with respect to
the subject matter hereof and thereof and collectively contain the sole and
entire agreement between the Parties and their respective Affiliates hereto with
respect to the subject matter hereof and thereof.

11.3Expenses

.  Except as otherwise expressly provided in this Agreement, whether or not the
transactions contemplated hereby are consummated, each Party shall pay all costs
and expenses it has incurred or will incur in anticipation of, relating to and
in connection with the negotiation and execution of this Agreement and
consummation of the transactions contemplated hereby (including any legal fees
and other costs incurred in connection with a dispute conducted under Section
2.6(b)); provided, however, that each of Seller, on the one hand, and Buyer and
Water Buyer, on the other hand, shall pay one-half of any out-of-pocket costs or
expenses incurred by Seller or its Affiliates to unaffiliated third parties
(other than employees of Seller or its Affiliates) in connection with the
Reorganization Transactions; provided, further, that notwithstanding the
foregoing Buyer, Water Buyer and/or their Affiliates shall not be required to
pay more than $50,000 (in the aggregate under this Agreement and the Water PSA)
with respect to the legal fees of Seller and/or its Affiliates related to the
Reorganization Transactions contemplated under this Agreement or the Water PSA.

11.4Disclosure

. Tioga and Seller may, at their option, include in the Schedules items that are
not material, and any such inclusion, or any references to dollar amounts, shall
not be deemed to be an acknowledgment or representation that such items are
material, to establish any standard of materiality or to define further the
meaning of such terms for purposes of this Agreement.

11.5Waiver

.  Any term or condition of this Agreement may be waived at any time by the
Party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth

57

--------------------------------------------------------------------------------

 

in a written instrument duly executed by or on behalf of the Party waiving such
term or condition.  No waiver by either Party of any term or condition of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
waiver of the same or any other term or condition of this Agreement on any
future occasion.

11.6Amendment

.  This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of the Parties.

11.7No Third Party Beneficiary

.  Except for the provisions of Article X, the terms and provisions of this
Agreement are intended solely for the benefit of the Parties and their
respective successors or permitted assigns, and it is not the intention of the
Parties to confer third party beneficiary rights upon any other Person. Only a
Party and its successors and permitted assigns will have the right to enforce
the provisions of this Agreement on its own behalf or on behalf of any of its
related indemnified parties under this Agreement (but shall not be obligated to
do so).

11.8Assignment; Binding Effect

.  Neither this Agreement nor any right, interest or obligation hereunder may be
assigned by any Party without the prior written consent of the other Party, and
any attempt to do so will be void, except for assignments and transfers by
operation of Law.  Subject to this Section 11.8, this Agreement is binding upon,
inures to the benefit of and is enforceable by the Parties and their respective
successors and permitted assigns.  

11.9Invalid Provisions

.  If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any adverse manner to any of Seller or
Buyer.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

11.10Counterparts

.  This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Any PDF copies hereof or signature hereon shall, for all
purposes, be deemed originals.

11.11Governing Law; Enforcement, Jury Trial Waiver

.  THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY CONFLICT OR CHOICE
OF LAW PROVISION THAT WOULD RESULT IN THE IMPOSITION OF ANOTHER JURISDICTION’S
LAW.  THE LAWS OF THE STATE OF TEXAS SHALL GOVERN ANY DISPUTE, CONTROVERSY,
REMEDY OR CLAIM BETWEEN THE PARTIES ARISING OUT OF, RELATING TO, OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT, INCLUDING THE EXISTENCE, VALIDITY, PERFORMANCE,
OR BREACH THEREOF.  WITH RESPECT TO ANY PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE
ENFORCEMENT OF THE AGREEMENT TO ARBITRATE IN SECTIONS 10.9 AND 10.10

58

--------------------------------------------------------------------------------

 

AND ANY ARBITRATION AWARD, BUT WITHOUT PREJUDICE TO THE TERMS OF SECTIONS 10.9
AND 10.10, EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY.

11.12Specific Performance

.  Each Party hereby acknowledges and agrees that the rights of each Party to
consummate the transactions contemplated hereby are special, unique and of
extraordinary character and that, if any Party violates or fails or refuses to
perform any covenant or agreement made by it herein, the non-breaching Party may
be without an adequate remedy at law.  If any Party violates or fails or refuses
to perform any covenant or agreement made by such Party herein, the
non-breaching Party, in addition to any remedy at law for damages or other
relief, may (at any time prior to the earlier of valid termination of this
Agreement pursuant to Article IX and Closing or with respect to Section 6.14,
after Closing) institute and prosecute an action in any court of competent
jurisdiction to enforce specific performance of such covenant or agreement or
seek any other equitable relief, and the breaching Party hereby waives any
requirements for the posting of any bond or other security or the proof of
actual damages in connection with such action.

[Signature Page Follows]

 

59

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party as of the date first above written.

Meadowlark Midstream Company, LLC

 



/s/ Leonard Mallett

 

 



By:
Name:Leonard Mallett

 

Title:

President, Chief Executive Officer and Chief Operations Officer

 

 

Tioga Midstream, LLC

 



/s/ Leonard Mallett

 

 



By:
Name:Leonard Mallett

 

Title:

President, Chief Executive Officer and Chief Operations Officer

 







SIGNATURE PAGE
PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------

 


Hess North Dakota Pipelines LLC

 



/s/ John Gatling

 

 



By:
Name:John Gatling
Title:Vice President

 




SIGNATURE PAGE
PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------

 

 

Solely for purposes of Section 10.4(c):

 

Hess Infrastructure Partners LP

By: Hess Infrastructure Partners GP LLC,

its general partner



/s/ John Gatling

 

 



By:
Name:John Gatling
Title:Chief Operating Officer

 

 

SIGNATURE PAGE
PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------

 

EXHIBIT A
COMPANY ASSIGNMENT AGREEMENT

Attached.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B
HYDROCARBON GATHERING SYSTEM

Attached.

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1-CP

DETERMINATION OF CONTINGENCY PAYMENTS FOR HYDROCARBON GATHERING ASSETS

1.Definitions.  Capitalized terms used but not defined in this Schedule 1.1-CP
shall have the meanings given to them in the Purchase and Sale Agreement to
which this Schedule is attached (the “Purchase Agreement”).  In addition, the
following terms as used herein shall have the following meanings:

“Barrel” means forty-two (42) Gallons.

“Future Well” means any new wells drilled, completed and turned in line for
sales within lands described and depicted on Attachment I to this Schedule
1.1-CP by Hess Corporation or any of its Affiliates, during the period beginning
January 1, 2019 and ending on December 31, 2023.

“Gallon” means a United States gallon of 231 cubic inches of liquid at sixty
degrees (60o) Fahrenheit and at the equilibrium pressure of the liquid.

“Hydrocarbon Contingency Payment Amount” means, with respect to each Hydrocarbon
Contingency Payment Period:

(a)subject to clause (b) of this definition, the sum of the following:

(i) the product of (A) the volume of crude oil (in Barrels) produced by each
Future Well (as measured by the meter at the applicable well pad) during the
applicable Hydrocarbon Contingency Payment Period multiplied by (B) a gathering
rate equal to $0.45 per Barrel; plus

(ii) the product of (A) the aggregate natural gas volume (in Mcf) produced by
each Future Well (as measured by the meter at the applicable well pad) during
the applicable Hydrocarbon Contingency Payment Period multiplied by (B) a
gathering rate equal to $0.50 per Mcf.

(b)Notwithstanding clause (a) above, the aggregate Hydrocarbon Contingency
Payment Amounts payable pursuant to this Schedule shall not exceed the
Hydrocarbon Maximum Contingency Payment, and if the aggregate Hydrocarbon
Contingency Payment Amounts paid hereunder equals the Hydrocarbon Maximum
Contingency Payment, no further Hydrocarbon Contingency Payment Amount shall be
payable hereunder.

“Hydrocarbon Contingency Payment Period” means each of the following: (a) the
12-month period beginning January 1, 2019 and ending on December 31, 2019; (b)
the 12-month period beginning January 1, 2020 and ending on December 31, 2020;
(c) the 12-month period beginning January 1, 2021 and ending on December 31,
2021; (d) the 12-month period beginning January 1, 2022 and ending on December
31, 2022; and (e) the 12-month period beginning January 1, 2023 and ending on
December 31, 2023.

“Hydrocarbon Maximum Contingency Payment” means $6,820,000.

 

--------------------------------------------------------------------------------

 

“Mcf” means one thousand (1,000) cubic feet of gas as a base temperature of
sixty degrees (60o) Fahrenheit, and at a pressure base of fourteen and
sixty-five one hundredths (14.65) pounds per square inch absolute.

“Sale of the Hydrocarbon Gathering Company Transaction” means (a) a sale of all
or substantially all of the assets of the Hydrocarbon Gathering Company to a
Person that is not an Affiliate of Hess Corp. or (b) any other transaction
(including a stock sale, merger, consolidation, recapitalization or other
transaction) after which the Hydrocarbon Gathering Company is no longer an
Affiliate of Hess Corp.

2.Payment of Hydrocarbon Contingency Payment Amounts.  Except to the extent that
a Dispute relating to any Hydrocarbon Contingency Payment Amount has not been
resolved prior thereto, on or before April 1 of the calendar year immediately
succeeding each Hydrocarbon Contingency Payment Period, Buyer shall deliver to
Seller, by wire transfer of immediately available funds to an account designated
in writing by Seller prior to such date, the Hydrocarbon Contingency Payment
Amount attributable to such Hydrocarbon Contingency Payment Period (not to
exceed an aggregate amount payable hereunder equal to the Hydrocarbon Maximum
Contingency Payment).

3.Hydrocarbon Contingency Payment Notice. As promptly as practicable after the
end of each Hydrocarbon Contingency Payment Period (until Buyer has paid the
Hydrocarbon Maximum Contingency Payment hereunder), Buyer shall issue to Seller
a certificate setting forth in reasonable detail Buyer’s calculations of the
Hydrocarbon Contingency Payment Amount for such Hydrocarbon Contingency Payment
Period, together with reasonable supporting documentation (a “Hydrocarbon
Contingency Payment Notice”).

4.Hydrocarbon Contingency Payment Objection Notice.  During the period beginning
on Seller’s receipt of the Hydrocarbon Contingency Payment Notice and ending 60
days after Seller’s receipt of the Hydrocarbon Contingency Payment Notice, Buyer
shall provide Seller and its representatives reasonable access to information
reasonably requested by Seller in connection with Buyer’s preparation of the
Hydrocarbon Contingency Payment Notice.  If Seller disagrees with Buyer’s
calculation of the Hydrocarbon Contingency Payment Amount as set forth in any
Hydrocarbon Contingency Payment Notice, Seller may, within 60 days after its
receipt of the Hydrocarbon Contingency Payment Notice, issue to Buyer a
certificate setting forth in reasonable detail its calculations of the
Hydrocarbon Contingency Payment Amount for such Hydrocarbon Contingency Payment
Period, together with reasonable supporting documentation (an “Hydrocarbon
Contingency Payment Objection Notice”).  The Hydrocarbon Contingency Payment
Objection Notice shall specify those items or amounts with respect to Buyer’s
calculations of the Hydrocarbon Contingency Payment Amount as to which Seller
disagrees and shall describe in reasonable detail the basis for its disagreement
with Buyer’s calculations of such items or amounts.  Seller shall be deemed to
have agreed to all items and amounts contained in the Hydrocarbon Contingency
Payment Notice that Seller does not address in its Hydrocarbon Contingency
Payment Objection Notice.  If Seller fails to deliver a Hydrocarbon Contingency
Payment Objection Notice within such 60-day period, Buyer’s calculations in the
Hydrocarbon Contingency Payment Notice shall be final and binding.  If a
Hydrocarbon Contingency Payment Objection Notice is timely delivered by Seller,
such dispute shall be a Dispute governed by Section 10.9 of the Purchase
Agreement.  Promptly following the resolution of the Dispute relating to such

 

--------------------------------------------------------------------------------

 

Hydrocarbon Contingency Payment Notice pursuant to agreement or arbitration
under Section 10.9 of the Purchase Agreement, Buyer shall promptly deliver to
Seller, by wire transfer of immediately available funds to an account designated
in writing by Seller prior to such date, any Hydrocarbon Contingency Payment
Amount determined to be owing for such Hydrocarbon Contingency Payment Period.

5.Sale of the Hydrocarbon Gathering Company Transaction.  The Parties agree that
no Sale of the Hydrocarbon Gathering Company Transaction shall relieve Buyer of
any of its obligations under this Schedule 1.1-CP.  




 

--------------------------------------------------------------------------------

 

ATTACHMENT I

[See attached.]

 

 